 



EXHIBIT 10.1

 
 

EXECUTION COPY

AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of June 30, 2005

among

THE TIMKEN COMPANY,
as the Borrower,

CERTAIN SUBSIDIARIES,
as Guarantors,

BANK OF AMERICA, N.A. and KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents,

KEYBANK NATIONAL ASSOCIATION,
as Paying Agent, L/C Issuer and Swing Line Lender,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC and KEYBANC CAPITAL MARKETS,

as

Joint Lead Arrangers and Joint Book Managers

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS  
  1  
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     22  
1.03
  Accounting Terms     23  
1.04
  Rounding     23  
1.05
  References to Agreements and Laws     23  
1.06
  Times of Day     24  
1.07
  Letter of Credit Amounts     24  
1.08
  Currency Equivalents Generally     24  
 
            ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS     24  
2.01
  The Loans     24  
2.02
  Borrowings, Conversions and Continuations of Loans     25  
2.03
  Letters of Credit     27  
2.04
  Swing Line Loans     34  
2.05
  Prepayments     36  
2.06
  Termination or Reduction of Commitments     37  
2.07
  Repayment of Loans     38  
2.08
  Interest     38  
2.09
  Fees     38  
2.10
  Computation of Interest and Fees     39  
2.11
  Evidence of Indebtedness     39  
2.12
  Payments Generally     40  
2.13
  Sharing of Payments     42  
2.14
  Committed Currency Borrowings     43  
 
            ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     43  
3.01
  Taxes     43  
3.02
  Illegality     44  
3.03
  Inability to Determine Rates     45  
3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans     45  
3.05
  Funding Losses     46  
3.06
  Matters Applicable to All Requests for Compensation     46  
3.07
  Survival     46  
 
            ARTICLE IV GUARANTY     47  
4.01
  The Guaranty     47  
4.02
  Obligations Unconditional     47  
4.03
  Reinstatement     48  
4.04
  Certain Additional Waivers     48  
4.05
  Remedies     48  
4.06
  Rights of Contribution     49  
4.07
  Guarantee of Payment; Continuing Guarantee     49  
 
            ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     49  

i



--------------------------------------------------------------------------------



 



              Section       Page  
5.01
  Conditions of Initial Credit Extension     49  
5.02
  Conditions to all Credit Extensions     51  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES     51  
6.01
  Existence, Qualification and Power; Compliance with Laws     51  
6.02
  Authorization; No Contravention     51  
6.03
  Governmental Authorization; Other Consents     52  
6.04
  Binding Effect     52  
6.05
  Financial Statements; No Material Adverse Effect     52  
6.06
  Litigation     53  
6.07
  No Default     53  
6.08
  Ownership of Property; Liens     53  
6.09
  Environmental Compliance     53  
6.10
  Insurance     54  
6.11
  Taxes     54  
6.12
  Pension Plans     54  
6.13
  Subsidiaries; Equity Interests     55  
6.14
  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    55  
6.15
  Disclosure     55  
6.16
  Compliance with Laws     56  
6.17
  Intellectual Property; Licenses, Etc     56  
6.18
  Solvency     56  
 
            ARTICLE VII AFFIRMATIVE COVENANTS     56  
7.01
  Financial Statements     56  
7.02
  Certificates; Other Information     57  
7.03
  Notices     58  
7.04
  Payment of Obligations     59  
7.05
  Preservation of Existence, Etc     59  
7.06
  Maintenance of Properties     59  
7.07
  Maintenance of Insurance     59  
7.08
  Compliance with Laws     59  
7.09
  Books and Records     60  
7.10
  Inspection Rights     60  
7.11
  Use of Proceeds     60  
7.12
  Covenant to Guarantee Obligations     60  
7.13
  Compliance with Environmental Laws     61  
7.14
  Further Assurances     61  
 
            ARTICLE VIII NEGATIVE COVENANTS     61  
8.01
  Liens     61  
8.02
  Investments     62  
8.03
  Indebtedness     64  
8.04
  Fundamental Changes     66  
8.05
  Dispositions     67  
8.06
  Restricted Payments     68  
8.07
  Change in Nature of Business     68  
8.08
  Transactions with Affiliates     68  
8.09
  Burdensome Agreements     69  
8.10
  Use of Proceeds     69  
8.11
  Financial Covenants     69  

ii



--------------------------------------------------------------------------------



 



              Section       Page  
8.12
  Amendments of Organization Documents     70  
 
            ARTICLE IX EVENTS OF DEFAULT AND REMEDIES     70  
9.01
  Events of Default     70  
9.02
  Remedies upon Event of Default     71  
9.03
  Application of Funds     72  
 
            ARTICLE X AGENTS     73  
10.01
  Appointment and Authorization of Agents     73  
10.02
  Delegation of Duties     73  
10.03
  Liability of Agents     74  
10.04
  Reliance by Agents     74  
10.05
  Notice of Default     74  
10.06
  Credit Decision; Disclosure of Information by Agents     75  
10.07
  Indemnification of Agents     75  
10.08
  Agents in Their Individual Capacities     75  
10.09
  Successor Agents     76  
10.10
  Co-Administrative Agents May File Proofs of Claim     76  
10.11
  Guaranty Matters     77  
10.12
  Other Agents; Arrangers and Managers     77  
 
            ARTICLE XI MISCELLANEOUS     78  
11.01
  Amendments, Etc     78  
11.02
  Notices and Other Communications; Facsimile Copies     79  
11.03
  No Waiver; Cumulative Remedies     80  
11.04
  Attorney Costs, Expenses and Taxes     80  
11.05
  Indemnification by the Borrower     80  
11.06
  Payments Set Aside     81  
11.07
  Successors and Assigns     81  
11.08
  Confidentiality     85  
11.09
  Setoff     85  
11.10
  Interest Rate Limitation     86  
11.11
  Counterparts     86  
11.12
  Integration     86  
11.13
  Survival of Representations and Warranties     86  
11.14
  Severability     87  
11.15
  Tax Forms     87  
11.16
  Replacement of Lenders     88  
11.17
  Judgment     89  
11.18
  Substitution of Currency     89  
11.19
  Governing Law     89  
11.20
  Waiver of Right to Trial by Jury     90  
11.21
  Binding Effect     90  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

         
 
  I   Certain Timken Stockholders
 
  II   Material Subsidiaries
 
  III   Existing Letters of Credit
 
  IV   Consolidated EBITDA
 
  2.01   Commitments and Pro Rata Shares
 
  6.08(b)   Existing Liens
 
  6.09   Environmental Matters
 
  6.12   Pension Plans
 
  6.13   Subsidiaries and Other Equity Investments
 
  6.15   Projected Financial Information
 
  8.02(f)   Existing Investments
 
  8.03   Existing Indebtedness
 
  8.08   Transactions with Affiliates
 
  8.09   Burdensome Agreements
 
  11.02   Paying Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

         
 
  A   Committed Loan Notice
 
  B   Swing Line Loan Notice
 
  C   Revolving Credit Note
 
  D   Compliance Certificate
 
  E   Assignment and Assumption
 
  F   Joinder Agreement

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT

     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of June 30, 2005, among THE TIMKEN COMPANY, an Ohio corporation (the
“Borrower”), the Guarantors (defined herein), BANK OF AMERICA, N.A. and KEYBANK
NATIONAL ASSOCIATION, as Co-Administrative Agents, KEYBANK NATIONAL ASSOCIATION,
as Paying Agent, JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agents, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and KEYBANK NATIONAL
ASSOCIATION, as L/C Issuer and Swing Line Lender and amends and restates that
certain Credit Agreement dated as of December 31, 2002 among the Borrower,
certain financial institutions party thereto and Bank of America, N.A. and
KeyBank National Association, as co-administrative agents (the “Existing Credit
Agreement”).

PRELIMINARY STATEMENTS:

     1. The Borrower has requested that the Existing Credit Agreement be amended
and restated to make certain modifications thereto.

     2. The Co-Administrative Agents and the Lenders are willing to amend and
restate the Existing Credit Agreement, upon and subject to the terms and
conditions set forth herein.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

     As used in this Agreement, the following terms shall have the meanings set
forth below:

     “Acquisition Adjustment Period” has the meaning specified in
Section 8.11(a).

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Paying Agent.

     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

     “Agents” means, collectively, the Co-Administrative Agents, the Paying
Agent and the Syndication Agents.

 



--------------------------------------------------------------------------------



 



     “Agent-Related Persons” means the Co-Administrative Agents, and the Paying
Agent, together with their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

     “Aggregate Commitments” means the Commitments of all the Lenders.

     “Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Commitments then in effect and (ii) the Total Outstandings at
such time.

     “Agreement” means this Credit Agreement.

     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Co-Administrative Agents pursuant
to Section 7.02(b) for the most recent fiscal quarter of the Borrower:

                              Applicable Rate                 Eurocurrency      
              Rate +     Pricing   Consolidated           Letters of     Level  
Leverage Ratio   Facility Fee   Credit   Base Rate +
1
  < 1.0 to 1.0     0.100 %     0.400 %     0.000 %
2
  < 1.5 to 1.0 but > 1.0 to 1.0     0.125 %     0.500 %     0.000 %
3
  < 2.0 to 1.0 but > 1.5 to 1.0     0.150 %     0.600 %     0.000 %
4
  < 2.5 to 1.0 but > 2.0 to 1.0     0.225 %     0.775 %     0.000 %
5
  > 2.5 to 1.0     0.300 %     1.075 %     0.075 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) in connection with the financial
statements referred to in Sections 7.01(a) and (b); provided, however, that if a
Compliance Certificate is not delivered within 10 days of the due date required
for its delivery by Section 7.02(b), then Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate; provided, further, however, during any
Acquisition Adjustment Period, if the Consolidated Leverage Ratio is greater
than 3.0 to 1.0 as of the fiscal quarter most recently ended, the Applicable
Rate (a) of the Facility Fee shall be 0.35%, (b) for the Eurocurrency Rate Loans
and Letter of Credit fee shall be 1.275% and (c) for Base Rate Loans shall be
0.275%. The Applicable Rate in effect from the Closing Date through the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.02(b) for the fiscal quarter ending
June 30, 2005 shall be determined based upon Pricing Level 3.

     “Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, the Lenders, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued, or have
been deemed to have been issued, pursuant to Section 2.03(a), the

2



--------------------------------------------------------------------------------



 



Lenders, and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Lenders.

     “Approved Fund” has the meaning specified in Section 11.07(g).

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.

     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2004, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

     “Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

     “Bank of America” means Bank of America, N.A. and its successors.

     “Bank of America Fee Letter” means the letter agreement, dated May 25,
2005, among the Borrower, Bank of America and BAS.

     “BAS” means Banc of America Securities LLC and its successors.

     “Base Rate” means a rate per annum equal to the greater of (a) the Prime
Rate and (b) one-half of one percent (0.50%) in excess of the Federal Funds
Rate. Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.

     “Base Rate Loan” means a Loan denominated in Dollars that bears interest
based on the Base Rate.

     “Borrower” has the meaning specified in the introductory paragraph hereto.

     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing,
as the context may require.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Paying Agent’s Office is located and, if such day
relates to any Eurocurrency Rate Loan, means any such day on which dealings are
conducted by and between banks in the London interbank market and banks are open
for business in London and in the country of issue of the currency of such
Eurocurrency Rate Loan (or, in the case of a Loan denominated in Euro, on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open).

     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

     “Cash Collateralize” has the meaning specified in Section 2.03(g).

     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens:

     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

     (b) readily marketable obligations issued by the District of Columbia, any
state of the United States of America or any political subdivision thereof
(i) having maturities of not more than 360 days from the date of acquisition
thereof, (ii) rated at least A by S&P and at least A2 by Moody’s, and (iii) in
an amount not to exceed $20,000,000 per issuer or $100,000,000 in the aggregate;

     (c) time deposits or repurchase agreements with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (d) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

     (d) commercial paper or master notes issued by any Person organized under
the laws of any state of the United States of America and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than
90 days from the date of acquisition thereof;

     (e) obligations issued by any Person organized under the laws of any state
of the United States of America (i) having maturities of not more than 365 days
from the date of acquisition thereof and (ii) rated at least A by S&P and at
least A2 by Moody’s;

4



--------------------------------------------------------------------------------



 



     (f) Investments, classified in accordance with GAAP as Current Assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c), (d) and
(e) of this definition; and

     (g) with respect to Foreign Subsidiaries, the approximate foreign
equivalent of any of clauses (a) through (f) above.

     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

     “Change of Control” means, an event or series of events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than those Persons listed on Schedule I and the heirs,
administrators or executors of any such Persons and any trust established by or
for the benefit of such Persons, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors), or

     (c) any Person or two or more Persons acting in concert, other than those
Persons listed on Schedule I, shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or

5



--------------------------------------------------------------------------------



 



policies of the Borrower, or control over the equity securities of such Person
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
securities.

     “Closing Date” means June 30, 2005.

     “Co-Administrative Agent” means each of Bank of America and KeyBank in its
capacity as a co-administrative agent under any of the Loan Documents, or any
successor co-administrative agent.

     “Code” means the Internal Revenue Code of 1986.

     “Commitment” means as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal Dollar amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such Dollar amount
may be adjusted from time to time in accordance with this Agreement.

     “Committed Currencies” means Canadian dollars, pounds sterling, Japanese
yen, Euros and other freely transferable currencies satisfactory to the Lenders
in their sole discretion.

     “Committed Currency Sublimit” means an amount equal to $100,000,000. The
Committed Currency Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

     “Committed L/C Currency Sublimit” means an amount equal to $100,000,000.
The Committed L/C Currency Sublimit is part of, and not in addition to, the
Letter of Credit Sublimit.

     “Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

     “Compensation Period” has the meaning specified in Section 2.12(c)(ii).

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
before cumulative effect of accounting changes for such period plus (a) the
following to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes for such period,
(iii) depreciation and amortization expense, (iv) other non-recurring charges
and expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(v) any losses realized upon the Disposition of assets outside the ordinary
course of business, and (vi) the aggregate amount of impairment, restructuring,
reorganization, implementation and manufacturing rationalization charges for
such period not to exceed (A) the amount set forth in Part A of Schedule IV in
the aggregate for all periods and (B) the amount set forth in Part B of
Schedule IV in the aggregate for any four fiscal quarter period and minus
(b) the sum of (i) all non-recurring material non-cash items increasing
Consolidated Net Income for such period, (ii) any gains realized upon the
Disposition of assets outside the ordinary course

6



--------------------------------------------------------------------------------



 



of business, and (iii) payments (net of expenses) received with respect to the
United States - Continued Dumping and Subsidy Offset Act of 2000.

     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the sum of
(without duplication) (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness, (f) all Off-Balance Sheet
Liabilities, (g) without duplication, all Guarantees with respect to outstanding
Indebtedness (other than Indebtedness that is contingent in nature) of the types
specified in clauses (a) through (f) above of Persons other than the Borrower or
any Subsidiary, and (h) all Indebtedness of the types referred to in clauses
(a) through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.

     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, net of interest
income in accordance with GAAP.

     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the
period of the four fiscal quarters ended on such date minus (ii) Capital
Expenditures of the Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Charges for such period.

     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ended on such
date. The Consolidated Leverage Ratio (including for purposes of determining the
Applicable Rate) shall be calculated on a Pro Forma Basis.

     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

     “Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of the Borrower and its Subsidiaries, determined as of
such date in accordance with GAAP; provided, however, that there shall be
excluded from consolidated net worth any adjustments made to consolidated net
worth as a result of the effects of FAS 87, provided that the cumulative amount
of such adjustments for periods on or after April 1, 2005 may not exceed
$160,000,000.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     “Control” has the meaning specified in the definition of “Affiliate.”

7



--------------------------------------------------------------------------------



 



     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

     “Current Assets” means, with respect to any Person, all assets of such
Person that, in accordance with GAAP, would be classified as current assets on
the balance sheet of a company conducting a business the same as or similar to
that of such Person, after deducting appropriate and adequate reserves therefrom
in each case in which a reserve is proper in accordance with GAAP.

     “Debt Rating” means, as of any date of determination, the rating as
determined (x) by S&P of the Borrower’s long term corporate credit or (y) by
Moody’s of the Borrower’s senior unsecured long term debt, in each of clause
(x) and (y) on a non-credit enhanced basis; provided that if (i) a Debt Rating
is issued by each of the foregoing rating agencies, then the higher of such Debt
Ratings shall apply, and (ii) either S&P or Moody’s shall change the basis on
which ratings are established by it, each reference to the Debt Rating announced
by S&P or Moody’s shall refer to the then equivalent rating by S&P or Moody’s,
as the case may be.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

     “Default Rate” means an interest rate equal to (a) the Applicable Rate, if
any, applicable to Base Rate Loans plus (b) 2.0% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the Applicable Rate otherwise applicable to such Loan
plus 2.0% per annum, in each case to the fullest extent permitted by applicable
Laws.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Paying Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or becomes the subject of a bankruptcy or insolvency proceeding.

     “Determination Date” has the meaning specified in Section 2.14(a).

     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

     “Dollar” and “$” mean lawful money of the United States.

     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.

     “Eligible Assignee” has the meaning specified in Section 11.07(g).

8



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

     “Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which Bank of America’s principal office in London offers to
exchange Dollars for such Committed Currency in London prior to 4:00 P.M.
(London time) (unless otherwise indicated by the terms of this Agreement) on
such date as is required pursuant to the terms of this Agreement, and the
“Equivalent” in any Committed Currency of Dollars means the equivalent in such
Committed Currency of Dollars determined by using the quoted spot rate at which
Bank of America’s principal office in London offers to exchange such Committed
Currency for Dollars in London prior to 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement.

     “ERISA” means the Employee Retirement Income Security Act of 1974.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the

9



--------------------------------------------------------------------------------



 



commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

     “EURIBO Rate” means the rate appearing on Page 248 of the Telerate Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Paying
Agent from time to time for purposes of providing quotations of interest rates
applicable to deposits in Euro by reference to the Banking Federation of the
European Union Settlement Rates for deposits in Euro) at approximately
10:00 a.m., London time, two Business Days prior to the commencement of the
applicable Interest Period, as the rate for deposits in Euro with a maturity
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the respective rates
per annum at which deposits in Euros are offered by the principal office of Bank
of America in London to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to the Paying Agent’s (in its capacity as a
Lender) Eurocurrency Rate Loan comprising part of such Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 3.03).

     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.

     “Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan denominated in Dollars or any Committed Currency other
than Euro:

     (i) the rate per annum equal to the offered rate that appears on the page
of the Telerate screen (or any successor thereto) that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars or
the applicable Committed Currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

     (ii) if the rate referenced in the preceding clause (i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Paying Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars or the
applicable Committed Currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

     (iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Paying Agent as the rate of
interest at which deposits in Dollars or the applicable Committed Currency for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s

10



--------------------------------------------------------------------------------



 



London Branch to major banks in the London interbank Eurocurrency market at
their request at approximately 4:00 p.m. (London time) two Business Days prior
to the first day of such Interest Period; and

     (b) for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in Euros, the EURIBO Rate

     “Eurocurrency Rate Loan” means a Loan denominated in Dollars or a Committed
Currency that bears interest at a rate based on the Eurocurrency Rate.

     “Event of Default” has the meaning specified in Section 9.01.

     “Existing Credit Agreement” has the meaning set forth in the preamble
hereto.

     “Existing Letter of Credit” means each letter of credit listed on Schedule
III.

     “Facility Fee” has the meaning specified in Section 2.09(a).

     “Federal Funds Rate” means, for any day, the rate per annum (rounded upward
to the nearest one one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the “Federal Funds Effective Rate” as of the Closing Date.

     “Foreign Lender” has the meaning specified in Section 11.15(a)(i).

     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

     “Fully Satisfied” means, with respect to the Obligations as of any date,
that, as of such date, (a) all principal of and interest accrued to such date
which constitute Obligations shall have been irrevocably paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer and (d) the Commitments shall have expired or been terminated
in full.

     “Fund” has the meaning specified in Section 11.07(g).

     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative

11



--------------------------------------------------------------------------------



 



tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

     “Granting Lender” has the meaning specified in Section 11.07(h).

     “Guarantors” means, collectively, the Material Subsidiaries of the Borrower
identified as a “Guarantor” on the signature pages hereto and each other
Material Subsidiary of the Borrower that shall be required to execute and
deliver a Joinder Agreement pursuant to Section 7.12.

     “Guaranty” means the Guaranty made by the Guarantors in favor of the Paying
Agent and the Lenders pursuant to Article IV hereof.

     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

     “Honor Date” has the meaning specified in Section 2.03(c)(i).

     “ICC” has the meaning specified in Section 2.03(h).

     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

12



--------------------------------------------------------------------------------



 



     (c) net obligations of such Person under any Swap Contract;

     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business on customary terms);

     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

     (f) capital leases, Off-Balance Sheet Liabilities and Synthetic Lease
Obligations;

     (g) all obligations of such Person to mandatorily purchase, redeem, retire,
defease or otherwise make any payment, in each case in cash, in respect of any
Equity Interests in such Person or any other Person or any warrants, rights or
options to acquire such Equity Interests, valued, in the case of redeemable
preferred interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

     (h) all Guarantees of such Person in respect of any of the foregoing.

     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

     “Indemnified Liabilities” has the meaning set forth in Section 11.05.

     “Indemnitees” has the meaning set forth in Section 11.05.

     “Information” has the meaning specified in Section 11.08.

     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:

     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

13



--------------------------------------------------------------------------------



 



     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

     (c) no Interest Period shall extend beyond the Maturity Date.

     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

     “IP Rights” has the meaning set forth in Section 6.17.

     “IRS” means the United States Internal Revenue Service.

     “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed by a direct or indirect Domestic Subsidiary in accordance
with the provisions of Section 7.12.

     “Joint Venture Limit” means at any time during any fiscal year the
aggregate amount outstanding for such fiscal year identified below:

         
Fiscal Year Ending December 31, 2005:
  $ 200,000,000    
Fiscal Year Ending December 31, 2006:
  $ 250,000,000    
Fiscal Year Ending December 31, 2007:
  $ 300,000,000    
Fiscal Year Ending December 31, 2008
  $ 350,000,000    
Fiscal Year Ending December 31, 2009
  $ 450,000,000  

     “KeyBank” means KeyBank National Association and its successors.

     “KeyBank Fee Letter” means the letter agreement, dated May 25, 2005 among
the Borrower, KeyBank and KeyBanc Capital Markets.

     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.

14



--------------------------------------------------------------------------------



 



     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance (or deemed issuance) thereof or extension of the expiry date thereof,
or the renewal or increase of the amount thereof.

     “L/C Issuer” means KeyBank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
Notwithstanding the foregoing, Wachovia Bank, National Association shall be the
L/C Issuer with respect to the Existing Letters of Credit identified in Part B
of Schedule III.

     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer and the Swing Line Lender.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Paying Agent.

     “Letter of Credit” means any letter of credit issued hereunder, or deemed
to have been issued hereunder, including, without limitation, all Existing
Letters of Credit. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

     “Letter of Credit Sublimit” means an amount equal to $150,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Credit Loan or a Swing Line Loan.

     “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Bank of America Fee Letter, (d) the KeyBank Fee Letter and (e) each
Letter of Credit Application.

     “Loan Parties” means, collectively, the Borrower and each Guarantor.

15



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, assets, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of any Agent or any Lender under any Loan Document, or of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

     “Material Subsidiary” means each Domestic Subsidiary now existing or
hereafter acquired or formed, and each successor thereto, which, (a) after
giving pro forma effect to such acquisition or formation, or at any other time
thereafter, (i) the Borrower and its other Subsidiaries’ Investments in such
Domestic Subsidiary exceeds 2.5% of the total assets of the Borrower and its
Subsidiaries on a consolidated basis, (ii) the Borrower and its other
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Domestic Subsidiary exceeds 2.5% of the total assets of
the Borrower and its Subsidiaries on a consolidated basis, or (iii) the Borrower
and its other Subsidiaries’ equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of such Domestic Subsidiary exceeds 2.5% of the income of
the Borrower and its Subsidiaries on a consolidated basis, or (b) together with
any other Domestic Subsidiaries that have not provided a Guaranty hereunder,
after giving pro forma effect to such acquisition or formation, or at any other
time thereafter, (i) the Borrower and its other Subsidiaries’ Investments in
such Domestic Subsidiaries exceeds 10% of the total assets of the Borrower and
its Subsidiaries on a consolidated basis, (ii) the Borrower and its other
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Domestic Subsidiaries exceeds 10% of the total assets of
the Borrower and its Subsidiaries on a consolidated basis, or (iii) the Borrower
and its other Subsidiaries’ equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of such Domestic Subsidiaries exceeds 10% of the income of
the Borrower and its Subsidiaries on a consolidated basis, in each case, as of
the last day of the most recently completed fiscal quarter of the Borrower with
respect to which, pursuant to clauses (a) or (b) of Section 7.01, financial
statements have been, or are required to have been, delivered by the Borrower,
and in any event includes all of the Domestic Subsidiaries listed on
Schedule II.

     “Maturity Date” means the earlier of (i) June 30, 2010 and (ii) the date of
termination in whole of the Commitments, the Letter of Credit Sublimit, and the
Swing Line Sublimit pursuant to Section 2.06 or 9.02(b).

     “Maximum Rate” has the meaning specified in Section 11.10.

     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

     “Net Cash Proceeds” means:

     (a) with respect to the sale of any asset by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such sale (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in

16



--------------------------------------------------------------------------------



 



connection with the sale thereof (other than Indebtedness under the Loan
Documents), (B) out-of-pocket expenses, brokerage commissions and other direct
fees and expenses (including legal expenses and the expenses of any financial
advisor) incurred by such Loan Party or such Subsidiary in connection with such
sale and (C) income, franchise, transfer or other taxes paid in connection with
the relevant asset sale as a result of the sale or any gain recognized in
connection therewith; and

     (b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such incurrence or issuance over
(ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by the Borrower in connection with such incurrence or
issuance.

     “Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not
a Guarantor.

     “Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

     “Note” means a Revolving Credit Note.

     “NPL” means the National Priorities List under CERCLA.

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of any
Loan Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

     “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any sale and leaseback transaction which does
not create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (c) any other monetary obligation arising with respect to any
other transaction which is characterized as indebtedness for tax purposes but
not for accounting purposes in accordance with GAAP.

     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture,

17



--------------------------------------------------------------------------------



 



trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

     “Other Taxes” has the meaning specified in Section 3.01(b).

     “Outstanding Amount” means (i) with respect to Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
(based on the Equivalent in Dollars at such time) after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swing
Line Loans, as the case may be, occurring on such date; and (ii) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

     “Participant” has the meaning specified in Section 11.07(d).

     “Paying Agent” means KeyBank in its capacity as a paying agent under any of
the Loan Documents, or any successor paying agent.

     “Paying Agent’s Office” means the Paying Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Paying Agent may from time to time notify the Borrower and the
Lenders.

     “Payment Office” means, for any Committed Currency, such office of KeyBank
as shall be from time to time selected by the Paying Agent and notified by the
Paying Agent to the Borrower and the Lenders.

     “PBGC” means the Pension Benefit Guaranty Corporation.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

     “Permitted Acquisition” means any purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property and assets
of, any Person permitted by Section 8.02(i).

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

     “Primary Currency” has the meaning specified in Section 11.17(c).

18



--------------------------------------------------------------------------------



 



     “Prime Rate” means the interest rate established from time to time by the
Paying Agent as the Paying Agent’s prime rate, whether or not such rate is
publicly announced. The Prime Rate may not be the lowest interest rate charged
by the Paying Agent for commercial or other extensions of credit. Each change in
the Prime Rate shall be effective immediately from and after such change.

     “Pro Forma Basis” means, for purposes of calculating the Consolidated
Leverage Ratio (including for purposes of determining the Applicable Rate), that
any Disposition of a Sold Business or Acquisition shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b). In connection with the
foregoing, (a) with respect to any Disposition of a Sold Business, income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and
(b) with respect to any Acquisition income statement items (whether positive or
negative) attributable to the Person or property acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(i) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (ii) such items are supported by
audited financial statements, if available, or such other information reasonably
satisfactory to the Co-Administrative Agents.

     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

     “Receivables Facility” has the meaning set forth in Section 8.05(g).

     “Receivables Subsidiary” has the meaning set forth in Section 7.12.

     “Register” has the meaning set forth in Section 11.07(c).

     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the

19



--------------------------------------------------------------------------------



 



portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

     “Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, corporate controller, treasurer, or assistant
treasurer of a Loan Party and, with respect to certificates to be delivered
pursuant to Sections 5.01 and 5.02, notices to be delivered pursuant to
Section 7.03 and the requirements of Section 9.01, the general counsel or the
secretary of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

     “Restricted Payment” means any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any capital stock or other Equity Interest of the Borrower or any
Subsidiary, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Persons thereof). The
definition of “Restricted Payment” shall not include any dividend or other
distribution (whether in cash, securities or other property) with regard to any
capital stock or other Equity Interest of the Borrower or any Subsidiary.

     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

     “Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Loans denominated in Dollars, $5,000,000, and in respect of any Revolving Credit
Loans denominated in any Committed Currency, the Equivalent of $5,000,000.

     “Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Loans denominated in Dollars, $1,000,000, and in respect of Revolving Credit
Loans denominated in any Committed Currency, the Equivalent of $1,000,000.

     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.

     “Revolving Credit Loan” has the meaning specified in Section 2.01.

     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Lender, in substantially the form of Exhibit C hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Loans made by such Lender.

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

20



--------------------------------------------------------------------------------



 



     “Sold Business” means any material Person, property, business or asset
sold, transferred or otherwise disposed of by the Borrower or any Subsidiary,
other than in the ordinary course of business.

     “Solvent” and “Solvency” mean, with respect to any Person, and its
Subsidiaries on a consolidated basis, on any date of determination, that on such
date (a) the fair value of the property of such Person, and its Subsidiaries on
a consolidated basis, is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person, and its Subsidiaries on a consolidated basis, is not less
than the amount that will be required to pay the probable liability of such
Person, and its Subsidiaries on a consolidated basis, on its debts as they
become absolute and matured, (c) such Person, and its Subsidiaries on a
consolidated basis, does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person, and its Subsidiaries on a
consolidated basis, is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which the property of such
Person, and its Subsidiaries on a consolidated basis, would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

     “SPC” has the meaning specified in Section 11.07(h).

     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Notwithstanding the foregoing, PEL Technologies LLC shall not be
considered a Subsidiary of the Borrower for purposes of this Agreement. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations

21



--------------------------------------------------------------------------------



 



provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).

     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

     “Swing Line Lender” means KeyBank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

     “Swing Line Loan” has the meaning specified in Section 2.04(a).

     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

     “Syndication Agents” means JPMorgan Chase Bank and Wachovia Bank, National
Association in their capacity as co-syndication agents under any of the Loan
Documents, or any successor thereto.

     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

     “Taxes” has the meaning specified in Section 3.01(a).

     “Threshold Amount” means $50,000,000.

     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.

     “United States” and “U.S.” mean the United States of America.

     “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

1.02 Other Interpretive Provisions.

     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

22



--------------------------------------------------------------------------------



 



     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

     (iii) The term “including” is by way of example and not limitation.

     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03 Accounting Terms.

     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Co-Administrative Agents,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Co-Administrative Agents and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding.

     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05 References to Agreements and Laws.

     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include

23



--------------------------------------------------------------------------------



 



all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day.

     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit at such time after giving effect to all increases thereof
contemplated by such Letter of Credit or the Letter of Credit Application
therefor, whether or not such maximum face amount is in effect at such time.

1.08 Currency Equivalents Generally.

     Any amount specified in this Agreement (other than in Articles II, X and
XI) or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount to be determined at the rate of exchange quoted by KeyBank in Cleveland,
Ohio at the close of business on the Business Day immediately preceding any date
of determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in Dollars with
such other currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount (based in respect of any Revolving Credit Loans to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Committed Loan
Notice) not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in a Committed Currency shall not exceed the Committed Currency
Sublimit, and (iii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

24



--------------------------------------------------------------------------------



 



2.02 Borrowings, Conversions and Continuations of Loans.

     (a) Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Paying Agent,
which may be given by telephone. Each such notice must be received by the Paying
Agent not later than (i) 11:00 a.m. three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans denominated in Dollars, (ii) 4:00 p.m.
three Business Days prior to the requested date of any Revolving Credit
Borrowing consisting of Eurocurrency Rate Loans denominated in any Committed
Currency, and (iii) 11:00 a.m. on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Paying Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of not
less than the Revolving Credit Borrowing Minimum or the Revolving Credit
Borrowing Multiple in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of not less than the Revolving Credit Borrowing Minimum or the
Revolving Credit Borrowing Multiple in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Revolving Credit Loans are to be converted, (v) if such
Borrowing is a Revolving Credit Borrowing, the currency of such Borrowing, which
shall be Dollars or a Committed Currency and (vi) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

     (b) Following receipt of a Committed Loan Notice, the Paying Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Paying Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(a). In the case of a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the Paying
Agent in immediately available funds at the Paying Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice,
in the case of a Revolving Credit Borrowing consisting of Loans denominated in
Dollars, and before 5:00 p.m. on the date of such Revolving Credit Borrowing, in
the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Loans
denominated in any Committed Currency. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Paying Agent shall make all funds so
received available to the Borrower in like funds as received by the Paying Agent
either by (i) crediting the account of the Borrower on the books of KeyBank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Paying Agent by the Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in

25



--------------------------------------------------------------------------------



 



full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the Borrower as provided above.

     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders.

     (d) The Paying Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. The determination of the Eurocurrency
Rate by the Paying Agent shall be conclusive in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Paying Agent shall notify
the Borrower and the Lenders of any change in KeyBank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

     (e) After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect.

     (f) The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

     (g) The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Co-Administrative Agents, increase the Aggregate
Commitments (but not the Committed L/C Currency Sublimit and Committed Currency
Sublimit) by up to $100,000,000 with additional Commitments from any existing
Lender or new Commitments from any other Person selected by the Borrower and
approved by the Co-Administrative Agents (such approval not to be unreasonably
withheld); provided that:

     (i) any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $5,000,000 in excess thereof;

     (ii) no Default or Event of Default shall exist and be continuing at the
time of any such increase;

     (iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

     (iv) any new Lender shall join this Agreement by executing such joinder
documents required by the Co-Administrative Agents; and

     (v) as a condition precedent to such increase, the Borrower shall deliver
to the Co-Administrative Agents a certificate of each Loan Party dated as of the
date of such increase signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such

26



--------------------------------------------------------------------------------



 



representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.02(g), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (2) no Default or Event of Default exists.

     The Borrower shall prepay any Loans owing by it and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section. In connection with any such increase in the Aggregate
Commitments, Schedule 2.01 shall be revised by the Co-Administrative Agents to
reflect the new Commitments and distributed to the Lenders.

2.03 Letters of Credit.

     (a) The Letter of Credit Commitment.

     (i) On the Closing Date, each Existing Letter of Credit shall be deemed to
have been issued hereunder by the L/C Issuer. Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or any Subsidiary in Dollars or any Committed Currency, and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued (or
deemed to have been issued) for the account of the Borrower or any Subsidiary;
provided that the L/C Issuer shall not make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (w) the
Total Outstandings would exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans would exceed such
Lender’s Commitment, (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit and (z) the Outstanding Amount of all L/C
Obligations denominated in a Committed Currency would exceed the Committed L/C
Currency Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

     (ii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed

27



--------------------------------------------------------------------------------



 



loss, cost or expense which was not applicable on the Closing Date and which the
L/C Issuer in good faith deems material to it;

     (B) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or

     (E) such Letter of Credit is in an initial amount less than $100,000, in
the case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit, or is to be denominated in a currency other than Dollars or a
Committed Currency.

     (iii) The L/C Issuer shall not be under any obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Paying Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application must be received by the L/C Issuer and the Paying Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the L/C Issuer may agree in a particular instance in its sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) whether such Letter of Credit is to be denominated in
Dollars or a Committed Currency and in the absence of such specification shall
be deemed to be a request for a Letter of Credit denominated in Dollars; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.

     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Paying Agent (by telephone or in writing) that the
Paying Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, the L/C Issuer will provide the Paying Agent with a copy
thereof. Upon receipt by the L/C Issuer of confirmation

28



--------------------------------------------------------------------------------



 



from the Paying Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance (or deemed issuance)
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such renewal if (A) the L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is two Business Days
before the Nonrenewal Notice Date from the Paying Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied.

     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Paying Agent a true and complete copy of such Letter of Credit or amendment.

     (c) Drawings and Reimbursements; Funding of Participations.

     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Paying Agent thereof. Not later than 12:00 noon on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the Paying
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Paying Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the Equivalent amount of such Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing in Dollars of Base Rate Loans to be disbursed on the
Honor Date in an Equivalent amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Paying Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided

29



--------------------------------------------------------------------------------



 



that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

     (ii) Each Lender (including any Lender acting as the L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the Paying
Agent for the account of the L/C Issuer at the Paying Agent’s Office in an
Equivalent amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the Paying
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan in
Dollars to the Borrower in such amount. The Paying Agent shall remit the funds
so received to the L/C Issuer.

     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the Paying
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

     (iv) Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

     (v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

     (vi) If any Lender fails to make available to the Paying Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Paying Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect. A certificate
of the L/C Issuer submitted to any Lender (through the Paying Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

     (d) Repayment of Participations.

30



--------------------------------------------------------------------------------



 



     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Paying Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the Paying
Agent), the Paying Agent will distribute to such Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Paying Agent.

     (ii) If any payment received by the Paying Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Paying Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Paying Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.

     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

     (v) any exchange, release or nonperfection of any collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the L/C Obligations of the Borrower in
respect of such Letter of Credit; or

31



--------------------------------------------------------------------------------



 



     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

     (f) Role of the L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

     (g) Cash Collateral. Upon the request of the Paying Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Paying Agent, for the benefit of the L/C Issuer and the Lenders, as collateral
for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Paying Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the Paying
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked, non-interest

32



--------------------------------------------------------------------------------



 



bearing deposit accounts at KeyBank. If at any time the Paying Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Paying Agent or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Paying Agent, pay to the Paying Agent, as
additional funds to be deposited and held in the deposit accounts at KeyBank as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Paying Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable law, to reimburse the L/C Issuer.

     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (or deemed
issued), (i) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (or deemed issuance) (including the
ICC decision published by the Commission on Banking Technique and Practice on
April 6, 1998 regarding the European single currency (Euro)) shall apply to each
commercial Letter of Credit.

     (i) Letter of Credit Fees. The Borrower shall pay to the Paying Agent for
the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance (or deemed issuance) of such Letter of
Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

     (j) Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued (or deemed issued) by
the L/C Issuer equal to the rate per annum identified in the KeyBank Fee Letter
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit); provided, however, with respect to those Existing Letters of Credit
issued by Wachovia Bank, National Association, the Borrower shall pay directly
to Wachovia Bank, National Association for its own account a fronting fee with
respect to such Existing Letters of Credit equal to 0.125% per annum times the
daily maximum amount available to be drawn under such Existing Letters of Credit
(whether or not such maximum amount is then in effect under such Existing Letter
of Credit). Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance (or deemed
issuance) of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

     (k) Reimbursement Agreement. It is acknowledged and agreed that this
Agreement shall be deemed to be the “Reimbursement Agreement” for purposes of
that certain Indenture dated as of June 1,

33



--------------------------------------------------------------------------------



 



2003 between the Ohio Air Quality Development Authority and Bank One Trust
Company, National Association, as trustee, as amended from time to time.

     (l) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

2.04 Swing Line Loans.

     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan denominated in
Dollars. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Paying Agent,
which may be given by telephone. Each such notice must be received by the Swing
Line Lender and the Paying Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Paying Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Paying Agent
(by telephone or in writing) that the Paying Agent has also received such Swing
Line Loan Notice and, if not, the Swing Line Lender will notify the Paying Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Paying Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

     (c) Refinancing of Swing Line Loans.

     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender

34



--------------------------------------------------------------------------------



 



to so request on its behalf), that each Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Commitments and the conditions set
forth in Section 5.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Paying Agent. Each Lender shall make an amount equal to its Pro
Rata Share of the amount specified in such Committed Loan Notice available to
the Paying Agent in immediately available funds for the account of the Swing
Line Lender at the Paying Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Paying Agent
shall remit the funds so received to the Swing Line Lender.

     (ii) If for any reason any Swing Line Loan cannot be refinanced by a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Paying Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

     (iii) If any Lender fails to make available to the Paying Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Paying Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Paying Agent) with respect to any amounts owing under this
Section 2.04(c)(iii) shall be conclusive absent manifest error.

     (iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

     (d) Repayment of Participations.

     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

35



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Paying Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Paying Agent will make such demand upon the request
of the Swing Line Lender.

     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

     (a) Optional. (i) The Borrower may, upon notice to the Paying Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the Paying
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Revolving Credit Loans shall be in a principal
amount of not less than the Revolving Credit Borrowing Minimum or the Revolving
Credit Borrowing Multiple in excess thereof; and (3) any prepayment of Swing
Line Loans shall be in a principal amount of not less than $100,000 or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid. The Paying Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each prepayment
pursuant to this Section 2.05(a) shall be paid to the Paying Agent for
distribution to the Appropriate Lenders in accordance with their respective Pro
Rata Shares.

     (ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Paying Agent), at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Paying Agent
not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

     (b) Mandatory. (i) If for any reason (A) the Total Outstandings at any time
exceed the Aggregate Commitments then in effect or (B) the Swing Line Loans
outstanding exceed the Swing Line Sublimit, the Borrower shall immediately
prepay the Revolving Credit Loans, the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to

36



--------------------------------------------------------------------------------



 



this Section 2.05(b) unless after the prepayment in full of the Loans and Swing
Line Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

     (ii) Prepayments made pursuant to clause (i)(A) of this Section 2.05(b),
first, shall be applied to prepay L/C Borrowings outstanding at such time until
all such L/C Borrowings are paid in full, second, shall be applied to prepay
Swing Line Loans outstanding at such time until all such Swing Line Loans are
paid in full, third, shall be applied to prepay Revolving Credit Loans
outstanding at such time and, fourth, shall be used to Cash Collateralize the
L/C Obligations. Upon the drawing of any Letter of Credit which has been Cash
Collateralized, such funds shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

     (c) Prepayments of Committed Currency Loans. If as of any Determination
Date (i) the Equivalent of the Outstanding Amount of all Revolving Credit Loans,
all Swing Line Loans and all L/C Obligations exceeds the Aggregate Commitments
then in effect or (ii) the Equivalent of all L/C Obligations exceeds the Letter
of Credit Sublimit, in each case, the Borrower shall, on such Determination
Date, prepay Revolving Credit Loans denominated in Committed Currencies and/or
Cash Collateralize Letters of Credit denominated in a Committed Currency in an
aggregate amount equal to such excess. If as of any Determination Date the
Equivalent of the Outstanding Amount of all Revolving Credit Loans and all L/C
Obligations denominated in a Committed Currency exceeds 105% of the Committed
Currency Sublimit then in effect, the Borrower shall, on such Determination
Date, prepay Revolving Credit Loans denominated in Committed Currencies and/or
Cash Collateralize Letters of Credit denominated in a Committed Currency in an
aggregate amount equal to the amount by which such Outstanding Amount exceeds
the Committed Currency Sublimit.

     (d) Prepayments to Include Accrued Interest, Etc. All prepayments under
this Section 2.05 shall be made together with (i) accrued and unpaid interest to
the date of such prepayment on the principal amount so prepaid and (ii) in the
case of any such prepayment of a Eurocurrency Rate Loan on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

2.06 Termination or Reduction of Commitments.

     (a) Optional. The Borrower may, upon notice to the Paying Agent, terminate
the unused portions of the Letter of Credit Sublimit, the Committed Currency
Sublimit, the Committed L/C Currency Sublimit or the unused Commitments, or from
time to time permanently reduce the unused portions of the Letter of Credit
Sublimit, the Committed Currency Sublimit, the Committed L/C Currency Sublimit
or the unused Commitments; provided that (i) any such notice shall be received
by the Paying Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the unused portions of
the Letter of Credit Sublimit, the Committed Currency Sublimit, the Committed
L/C Currency Sublimit or the unused Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Revolving Credit Facility, the Letter of Credit Sublimit, the Swing Line
Sublimit, the Committed Currency Sublimit or the Committed L/C Currency Sublimit
exceeds the amount of the Revolving Credit Facility, such Letter of Credit
Sublimit, Swing Line Sublimit, Committed Currency Sublimit or Committed L/C
Currency Sublimit shall be automatically reduced by the amount of such excess.

     (b) Mandatory. If after giving effect to any reduction or termination of
unused Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Committed Currency Sublimit, the Committed

37



--------------------------------------------------------------------------------



 



L/C Currency Sublimit or the Swing Line Sublimit exceeds the amount of the
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.

     (c) Application of Commitment Reductions; Payment of Fees. The Paying Agent
will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Committed Currency Sublimit, the
Committed L/C Currency Sublimit or the unused Commitment under this
Section 2.06. Upon any reduction of unused Commitments, the Commitment of each
Lender shall be reduced by such Lender’s Pro Rata Share of the amount by which
the Commitments are reduced. All Facility Fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

2.07 Repayment of Loans.

     (a) Revolving Credit Loans. The Borrower shall repay to the Paying Agent
for the ratable account of the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

     (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date agreed to between the Borrower and the Swing
Line Lender, but in no event more than 30 days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

     (a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Applicable Rate for
Eurocurrency Rate Loans; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Applicable Rate for Base Rate Loans; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Applicable
Rate for Base Rate Loans.

     (b) If any amount of principal, interest or fees payable under any of
Sections 2.03(i), 2.03(j) or 2.09 are not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Furthermore, upon the request of the Required
Lenders, while any Event of Default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

     In addition to certain fees described in Sections 2.03(i) and 2.03(j):

38



--------------------------------------------------------------------------------



 



     (a) Facility Fee. The Borrower shall pay to the Paying Agent for the
account of each Lender in accordance with its Pro Rata Share, a fee (the
“Facility Fee”) equal to, the Applicable Rate times the Aggregate Commitments
(or, if the Aggregate Commitments have been terminated, on the Outstanding
Amount of all Loans and L/C Obligations); provided, however, that any Facility
Fee accrued with respect to any of the Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Facility Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Facility Fee shall accrue on any of the Commitments of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
Facility Fee shall accrue at all times from the Closing Date through the
Maturity Date, including at any time during which one or more of the conditions
in Article V is not met, and shall be due and payable in arrears on the last
Business Day of each March, June, September and December, and on the Maturity
Date. The Facility Fee shall be calculated quarterly in arrears, and if there is
any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

     (b) Other Fees. (i) The Borrower shall pay to the Agents for their own
respective accounts fees in the amounts and at the times specified in the Bank
of America Fee Letter and the KeyBank Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

     (ii) The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

     All computations of interest for Base Rate Loans when the Base Rate is
determined by KeyBank’s “prime rate” shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Paying Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

2.11 Evidence of Indebtedness.

     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Paying Agent in
the ordinary course of business. The accounts or records maintained by the
Paying Agent and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Paying Agent in respect of such matters, the
accounts and records of the Paying Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Paying Agent,
the Borrower shall execute and deliver to such Lender (through the Paying Agent)
a Note, which

39



--------------------------------------------------------------------------------



 



shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Paying Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Paying Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Paying Agent shall control in the absence of manifest error.

     (c) Entries made in good faith by the Paying Agent in the Register pursuant
to Section 2.11(b), and by each Lender in its account or accounts pursuant to
Section 2.11(a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Paying Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement and the other Loan Documents.

2.12 Payments Generally.

     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
(except with respect to principal of, interest on, and other amounts relating
to, Loans denominated in a Committed Currency) shall be made to the Paying
Agent, for the account of the respective Lenders to which such payment is owed,
at the Paying Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower with respect to principal of,
interest on, and other amounts relating to, Loans denominated in a Committed
Currency shall be made to the Paying Agent, for the account of the respective
Lenders to which such payment is owed, at the Payment Office in such Committed
Currency and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Paying Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Paying Agent after 2:00 p.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

     (b) If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

     (c) Unless the Borrower or any Lender has notified the Paying Agent, prior
to the date any payment is required to be made by it to the Paying Agent
hereunder, that the Borrower or such Lender, as the case may be, will not make
such payment, the Paying Agent may assume that the Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Paying Agent in immediately available funds, then:

40



--------------------------------------------------------------------------------



 



     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Paying Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Paying Agent to such Lender to the
date such amount is repaid to the Paying Agent in immediately available funds at
the higher of (A) Federal Funds Rate from time to time in effect in the case of
Loans denominated in Dollars or (B) the cost of funds incurred by the Paying
Agent in respect of such amount in the case of Loans denominated in Committed
Currencies; and

     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Paying Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Paying Agent to the Borrower to the date such amount
is recovered by the Paying Agent (the “Compensation Period”) at a rate per annum
equal to the higher of (A) Federal Funds Rate from time to time in effect in the
case of Loans denominated in Dollars or (B) the cost of funds incurred by the
Paying Agent in respect of such amount in the case of Loans denominated in
Committed Currencies. If such Lender pays such amount to the Paying Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing in the case of Loans denominated in Dollars or (B) the cost of funds
incurred by the Paying Agent in respect of such amount in the case of Loans
denominated in Committed Currencies. If such Lender does not pay such amount
forthwith upon the Paying Agent’s demand therefor, the Paying Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Paying Agent, together with interest thereon for the Compensation Period at a
rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the Paying
Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

     A notice of the Paying Agent to any Lender or the Borrower with respect to
any amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.

     (d) If any Lender makes available to the Paying Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the Paying
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Paying Agent shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.

     (e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

     (g) Whenever any payment received by the Paying Agent under this Agreement
or any of the other Loan Documents is insufficient to pay in full all amounts
due and payable to the Agents and the Lenders under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Paying Agent and applied by the Agents and the Lenders in the
order of

41



--------------------------------------------------------------------------------



 



priority set forth in Section 9.03. If the Paying Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Paying Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (A) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

     (h) To the extent that the Paying Agent receives funds for application to
the amounts owing by the Borrower under or in respect of this Agreement or any
Note in currencies other than the currency or currencies required to enable the
Paying Agent to distribute funds to the Lenders in accordance with the terms of
this Section 2.12, the Paying Agent shall be entitled to convert or exchange
such funds into Dollars or into a Committed Currency or from Dollars to a
Committed Currency or from a Committed Currency to Dollars, as the case may be,
to the extent necessary to enable the Paying Agent to distribute such funds in
accordance with the terms of this Section 2.12; provided that the Borrower and
each of the Lenders hereby agree that the Paying Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.12(h) or as a result of the failure of the Paying Agent to
effect any such conversion or exchange; and provided further that the Borrower
agrees to indemnify the Paying Agent and each Lender, and hold the Paying Agent
and each Lender harmless, for any and all losses, costs and expenses incurred by
the Paying Agent or any Lender for any conversion or exchange of currencies (or
the failure to convert or exchange any currencies) in accordance with this
Section 2.12(h).

2.13 Sharing of Payments.

     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Paying Agent of such fact, and
(b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Paying Agent will keep records (which shall be conclusive and binding in the
absence of manifest error) of participations purchased under this Section 2.13
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

42



--------------------------------------------------------------------------------



 



2.14 Committed Currency Borrowings.

     (a) Determination of Equivalents. The Paying Agent will determine the
Equivalent amount on each of the following dates: (i) the last Business Day of
each month, (ii) the date a Request for Credit Extension is delivered to the
Paying Agent with respect to each Credit Extension issued or advanced that
results in an Outstanding Amount denominated in a Committed Currency, (iii) each
date on which any Outstanding Amount is due, (iv) each Interest Payment Date
applicable thereto, (v) the Honor Date with respect to each Letter of Credit
denominated in a Committed Currency, (vi) each date of an amendment of any such
Letter of Credit denominated in a Committed Currency having the effect of
increasing the amount thereof, (vii) any date on which an L/C Borrowing is
deemed to have been made with respect to a Letter of Credit denominated in a
Committed Currency, and (viii) any additional and more frequent dates as the
Lead Arrangers in their sole discretion may, or at the direction of the Required
Lenders shall, select from time to time (each such date under clauses (i)
through (viii), being a “Determination Date”).

     (b) Notification of Availability. If on any date on which a Revolving
Credit Loan denominated in a Committed Currency is requested to be made or
continued, in the event that the Committed Currency requested or elected by the
Borrower to be continued is not available to the Paying Agent, then the Paying
Agent shall notify the Borrower no later than 4:00 p.m., three Business Days
prior to the proposed Borrowing or proposed continuation.

     (c) Consequences of Non-Availability. If the Paying Agent notifies the
Borrower pursuant to Section 2.14(b) that the Committed Currency requested or
elected by the Borrower to be continued is not available, such notification
shall (i) in the case of any request for a Borrowing, revoke such request and
(ii) in the case of any continuation or conversion, result in the Eurocurrency
Rate Loans denominated in such Committed Currency being automatically converted
into Eurocurrency Rate Loans denominated in Dollars for a one month Interest
Period on the last day of the then current Interest Period with respect to such
Eurocurrency Rate Loans denominated in such Committed Currency.

     (d) Automatic Conversions. During the existence of an Event of Default, all
outstanding Loans denominated in a Committed Currency shall be redenominated and
converted into their Equivalent of Base Rate Loans in Dollars on the last day of
the Interest Period applicable to any such Loans.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

     (a) Any and all payments by the Borrower to or for the account of any Agent
or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or maintains a lending office, or to
which such Agent or such Lender has a present or former connection (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), each of such Agent and such Lender
receives an amount

43



--------------------------------------------------------------------------------



 



equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) upon the request of the Paying Agent,
the Borrower shall furnish to the Paying Agent (which shall forward the same to
such Agent or such Lender, as the case may be) the original or a certified copy
of a receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Paying Agent.

     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to any Agent
or any Lender, the Borrower shall also pay to such Agent or to such Lender, as
the case may be, at the time interest is paid, such additional amount that such
Agent or such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that such Agent or such Lender would have received if such Taxes or
Other Taxes had not been imposed.

     (d) The Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by such Agent and such Lender, (ii) amounts payable under Section 3.01(c) and
(iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto. Payment under this
Section 3.01(d) shall be made within 30 days after the date such Lender or such
Agent makes a demand therefor.

3.02 Illegality.

     If any Lender determines that the introduction or change in any Law after
the Closing Date has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans in Dollars or any Committed
Currency, or to determine or charge interest rates based upon the Eurocurrency
Rate, then, on notice thereof by such Lender to the Borrower through the Paying
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
or to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended
until such Lender notifies the Paying Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Paying Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (or if such Eurocurrency Rate Loan is
denominated in any Committed Currency, be exchanged into an Equivalent amount of
Dollars and be Converted into a Base Rate Loan), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

44



--------------------------------------------------------------------------------



 



3.03 Inability to Determine Rates.

     If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar or Committed Currency
deposits are not being offered to banks in the London interbank Eurocurrency
market for the applicable amount and the Interest Period of such Eurocurrency
Rate Loan, the Paying Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Paying Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurocurrency Rate Loans or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, or to which such
Lender has a present or former connection, and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time upon demand of such
Lender (with a copy of such demand to the Paying Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.

     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Paying Agent), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.

     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Paying Agent) of
such additional interest from such Lender. If a Lender fails to give notice
15 days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable 15 days from receipt of such notice.

45



--------------------------------------------------------------------------------



 



3.05 Funding Losses.

     (a) Upon demand of any Lender (with a copy to the Paying Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

     (i) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

     (ii) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

     (iii) any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.16;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

     (b) In addition to the rights of the Lenders set forth in Section 3.05(a),
at any time on or prior to the 180th day following the Closing Date, upon demand
of the Paying Agent, from time to time, the Borrower shall promptly compensate
the Paying Agent for and hold the Paying Agent harmless from any loss, cost or
expense incurred by it as a result of any assignment of a Eurodollar Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
the syndication of the Revolving Credit Facility.

     (c) For purposes of calculating amounts payable by the Borrower to the
Lenders or the Paying Agent under this Section 3.05, each Lender shall be deemed
to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate
for such Loan by a matching deposit or other borrowing in the London interbank
Eurocurrency market for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Matters Applicable to All Requests for Compensation.

     (a) A certificate of any Agent or any Lender claiming compensation under
this Article III and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error; provided,
however, that no Agent or Lender may seek compensation under this Article III
more than 90 days after such Agent or Lender had actual knowledge that such
amount or amounts were payable under this Article III. In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 11.16.

3.07 Survival.

     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

46



--------------------------------------------------------------------------------



 



ARTICLE IV

GUARANTY

4.01 The Guaranty.

     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, and the Co-Administrative Agents as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.

4.02 Obligations Unconditional.

     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been Fully Satisfied. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;

     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, or

47



--------------------------------------------------------------------------------



 



any other agreement or instrument referred to in the Loan Documents shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

     (d) any Lien granted to, or in favor of, the Co-Administrative Agents or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Co-Administrative Agents or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

4.03 Reinstatement.

     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Co-Administrative Agents and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Co-Administrative Agents or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

4.04 Certain Additional Waivers.

     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Co-Administrative Agents and
the Lenders, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.

48



--------------------------------------------------------------------------------



 



4.06 Rights of Contribution.

     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

4.07 Guarantee of Payment; Continuing Guarantee.

     The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension.

     The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

     (a) The Co-Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, if applicable, each dated such date (or, in the case of
certificates of governmental officials, a recent date before such date) and each
in form and substance satisfactory to the Co-Administrative Agents and the
Lenders:

     (i) executed counterparts of this Agreement, sufficient in number for
distribution to each Agent, each Lender and the Borrower;

     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;

     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Co-Administrative Agents and the Lenders may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

     (iv) such documents and certifications as the Co-Administrative Agents and
the Lenders may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

49



--------------------------------------------------------------------------------



 



     (v) a favorable opinion of Jones Day, counsel to the Loan Parties,
addressed to the Co-Administrative Agents and each Lender, in form and substance
reasonably satisfactory to the Co-Administrative Agents;

     (vi) a favorable opinion of William R. Burkhart, internal counsel to the
Loan Parties in Pennsylvania, addressed to the Co-Administrative Agents and each
Lender, in form and substance reasonably satisfactory to the Co-Administrative
Agents;

     (vii) a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by any Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

     (viii) a certificate signed by a Responsible Officer of the Borrower
certifying that there has been no event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

     (ix) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

     (x) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis, after giving effect to the consummation of
the transaction contemplated hereby, from the Borrower’s Chief Financial Officer
or Executive Vice President-Finance and Administration; and

     (xi) such other assurances, certificates, documents, consents or opinions
as the Co-Administrative Agents may reasonably require.

     (b) All fees required to be paid by the Borrower on or before the Closing
Date shall have been paid in full.

     (c) All accrued reasonable expenses of the Co-Administrative Agents and the
Lenders, including, without limitation, Attorney Costs for which the Borrower
has received a reasonably detailed invoice at least 5 days prior to the Closing
Date, shall have been paid in full.

     (d) The absence of any action, suit, investigation or proceeding pending or
threatened in any court or before any arbitrator or Governmental Authority that
(i) could reasonably be expected to materially and adversely affect the Borrower
and its Subsidiaries, (ii) purports to adversely affect the ability of the
Borrower or any other Loan Party to perform their respective obligations under
the Loan Documents, or (iii) purports to affect the legality, validity or
enforceability of any Loan Document.

     (e) There shall not have occurred a material adverse change in the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
since December 31, 2004.

50



--------------------------------------------------------------------------------



 



5.02 Conditions to all Credit Extensions.

     The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished by the Borrower or any other Loan Party at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

     (c) The Paying Agent and, if applicable, the Appropriate L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and 5.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

     The Borrower represents and warrants to the Agents and the Lenders that:

6.01 Existence, Qualification and Power; Compliance with Laws.

     Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all applicable Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.02 Authorization; No Contravention.

     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party are within such Loan Party’s corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any

51



--------------------------------------------------------------------------------



 



Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) except as
would not be reasonably likely to have a Material Adverse Effect, any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) except as would not be
reasonably likely to have a Material Adverse Effect, violate any Law. No Loan
Party or any of its Subsidiaries is in violation of any Law, the violation of
which could be reasonably likely to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document or (ii) the exercise by any Agent or any Lender of its
rights under the Loan Documents, except for those that have already been
obtained.

6.04 Binding Effect.

     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar or laws of general applicability affecting
the enforcement of creditors rights and (b) the application of general
principals of equity.

6.05 Financial Statements; No Material Adverse Effect.

     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

     (b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated March 31, 2005, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

52



--------------------------------------------------------------------------------



 



6.06 Litigation.

     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower, threatened at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

6.07 No Default.

     Neither the Borrower nor any Subsidiary is in default under or with respect
to, or a party to, any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

6.08 Ownership of Property; Liens.

     (a) Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

     (b) Set forth on Schedule 6.08(b) hereto is a complete and accurate list of
all Liens (other than any Lien permitted pursuant to Section 8.01(b) through
(k)) on the property or assets of any Loan Party or any of its Subsidiaries as
of the Closing Date. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 6.08(b), and as
otherwise permitted by Section 8.01.

6.09 Environmental Compliance.

     Except as otherwise set forth on Schedule 6.09:

     (a) The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and known
Environmental Liabilities on their respective businesses, operations and
properties, and as a result thereof the Borrower has reasonably concluded that
such Environmental Laws, known Environmental Liabilities, and Environmental
Liabilities that would be known based upon appropriate inquiry and
investigation, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

     (b) The Borrower and each Loan Party are in compliance with all
Environmental Laws governing its business, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
would not reasonably be expected to have a Material Adverse Effect. All
licenses, permits, registrations or approvals required for the business of the
Borrower and each Loan Party under any Environmental Law have been secured and
the Borrower and each such Loan Party are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith is not reasonably likely to have a Material
Adverse Effect. Neither the Borrower nor any Loan Party has received written
notice, or otherwise knows, that it is in any respect in noncompliance with,
breach of, or default under any Environmental Laws, and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute noncompliance,

53



--------------------------------------------------------------------------------



 



breach of, or default thereunder, except in each such case, such noncompliance,
breaches or defaults as would not reasonably be expected to, in the aggregate,
have a Material Adverse Effect. No property currently or formerly owned or
operated by the Borrower or any Loan Party existing as of the Closing Date and,
to the knowledge of the Borrower, no property currently or formerly owned or
operated by the Business, is listed on the NPL or any analogous foreign, state
or local list, and, to the knowledge of the Borrower, no such properties are
proposed for listing or are adjacent to a listed property.

     (c) Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any real property currently or
formerly owned or operated by the Borrower or by any Loan Party existing as of
the Closing Date, or, to the knowledge of the Borrower, based upon appropriate
inquiry and investigation, any real property currently or formerly owned or
operated by the Business, or (ii) released, discharged or disposed on any such
real property, in each case where such occurrence or event is not in compliance
with Environmental Laws and is reasonably likely to have a Material Adverse
Effect.

6.10 Insurance.

     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies or are self-insured, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

6.11 Taxes.

     The Borrower and its Subsidiaries have filed all Federal and state income
tax returns and other material tax returns and reports required to be filed, and
have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. As of the Closing Date, neither any Loan
Party nor any of its Subsidiaries is party to any tax sharing agreement, except
for tax sharing agreements among any of the Loan Parties.

6.12 Pension Plans.

     (a) Except as set forth on Schedule 6.12 hereto, (i) each Plan has been and
will be funded in accordance with the terms of ERISA, (ii) there has been no
Reportable Event, (iii) no Pension Plan has incurred a liability to the PBGC,
(iv) no Pension Plan has incurred a liability under Title IV of ERISA (other
than for premiums due and not delinquent under Section 4007 of ERISA),
(v) neither the Borrower nor any Loan Party has incurred any withdrawal
liability (within the meaning of Part 1 of Subtitle E of Title I of ERISA) with
respect to any Multiemployer Plan, (vi) neither the Borrower nor any Loan Party
intends to withdraw from a Multiemployer Plan, (vii) no Loan Party has incurred
any liability under Section 502(i) of ERISA or Section 4975 of the Code with
respect to the Plans, (viii) no prohibited transactions have occurred, (ix) no
ERISA Event has occurred or is reasonably expected to occur, (x) the Borrower
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code in accordance with Section 412 of the Code or
pursuant to any binding agreement with the PBGC, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan, (xi) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with

54



--------------------------------------------------------------------------------



 



respect to any Pension Plan (other than for premiums due and not delinquent
under Section 4007 of ERISA), (xii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, (xiii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA., (xiv) each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, and (xv) each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification, and which, with respect to subsections (i) through
(xv) above, in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect.

     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

6.13 Subsidiaries; Equity Interests.

     As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 6.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified in
Part (a) of Schedule 6.13 free and clear of all Liens other than those permitted
pursuant to Section 8.01. No Loan Party has any equity Investments in any other
Person other than (i) those specifically disclosed in Part (b) of Schedule 6.13
and (ii) those Investments permitted by Section 8.02.

6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock and no proceeds of
any Borrowings or drawings under any Letter of Credit will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940. Neither the making of any
Loan, nor the issuance (or deemed issuance) of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
SEC thereunder.

6.15 Disclosure.

     No written report, financial statement, certificate or other information
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to

55



--------------------------------------------------------------------------------



 



state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information provided by the Borrower or that
is otherwise described on Schedule 6.15, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

6.16 Compliance with Laws.

     Each Loan Party and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.17 Intellectual Property; Licenses, Etc.

     Each Loan Party and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except where the failure to do so, or for such conflicts that, could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Subsidiary infringes upon any rights held
by any other Person, except for such infringements that could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
IP Rights is pending or, to the knowledge of the Borrower, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

6.18 Solvency.

     The Borrower and its Subsidiaries are, on a consolidated basis, Solvent.

ARTICLE VII

AFFIRMATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, 7.03 and 7.11) cause each Subsidiary to:

7.01 Financial Statements.

     Deliver to each Agent and each Lender, in form and detail satisfactory to
the Co-Administrative Agents and the Required Lenders:

     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative

56



--------------------------------------------------------------------------------



 



form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

     As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 7.01(a) and 7.01(b) at the times specified
therein.

7.02 Certificates; Other Information.

     Deliver to the Paying Agent (who will make available to the Lenders), in
form and detail satisfactory to the Co-Administrative Agents and the Required
Lenders:

     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;

     (b) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and 7.01(b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 8.11, a statement of reconciliation
conforming such financial statements to GAAP;

     (c) promptly after any request by any Co-Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
any Loan Party or any Subsidiary, or any audit of any of them;

     (d) unless the same shall be publicly available, promptly after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports

57



--------------------------------------------------------------------------------



 



and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Agents pursuant hereto;

     (e) promptly after the assertion or occurrence thereof, notice of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect; and

     (f) promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as any Agent or any Lender may from time to time
reasonably request.

     Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and each Agent have
access (whether a commercial, third-party website or whether sponsored by the
Co-Administrative Agents); provided that: (i) the Borrower shall deliver paper
copies of such documents to any Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by such Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) each Agent and each Lender of the
posting of any such documents and provide to the Co-Administrative Agents by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.02(c) to each of the Agents and each of the Lenders. Except for such
Compliance Certificates, the Co-Administrative Agents shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

7.03 Notices.

     Promptly after a Responsible Officer has knowledge thereof, notify each
Agent and each Lender:

     (a) of the occurrence of any Default or Event of Default;

     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

     (c) of the occurrence of any ERISA Event;

     (d) of any material change in accounting policies, financial reporting
practices or fiscal year by the Borrower; and

     (e) of any public announcement by Moody’s or S&P of any change in a Debt
Rating.

58



--------------------------------------------------------------------------------



 



     Each notice pursuant to subparts (a) through (e) of this Section 7.03 shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

7.04 Payment of Obligations.

     Pay and discharge as the same shall become due and payable, all its
material obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property not permitted
pursuant to Section 8.01, and (c) all Indebtedness, as and when due and payable
unless the failure to so pay would not constitute an Event of Default hereunder
or would not be reasonably likely to cause a Material Adverse Effect, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

7.05 Preservation of Existence, Etc.

     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

7.06 Maintenance of Properties.

     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
continued maintenance of such property is no longer economically desirable as
determined in good faith by the Borrower; (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

7.07 Maintenance of Insurance.

     Maintain insurance with financially sound and reputable insurance companies
or maintain a self-insurance program, with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

7.08 Compliance with Laws.

     Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

59



--------------------------------------------------------------------------------



 



7.09 Books and Records.

     Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

7.10 Inspection Rights.

     Within five Business Days of delivery of the notice referred to below,
permit representatives and independent contractors of each Agent and each Lender
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists any Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

7.11 Use of Proceeds.

     Use the proceeds of the Credit Extensions for working capital, Capital
Expenditures, Permitted Acquisitions and other lawful corporate purposes, in
each case, not in contravention of any Law or of any Loan Document.

7.12 Covenant to Guarantee Obligations.

     Upon (x) the request of any Co-Administrative Agent following the
occurrence and during the continuance of a Default or Event of Default, (y) the
formation or acquisition of any new direct or indirect Domestic Subsidiary by
any Loan Party that is a Material Subsidiary or (z) any existing direct or
indirect Domestic Subsidiary of any Loan Party becoming a Material Subsidiary
(for purposes of this clause (z) as determined by the financial statements
delivered pursuant to Section 7.01(a) and (b)), then the Borrower shall, in each
case at the Borrower’s expense:

     (i) cause such Material Subsidiary (other than a special purpose entity
established to facilitate a securitization or other financing of accounts
receivable or other assets of any Loan Party otherwise permitted hereunder (the
“Receivables Subsidiary”), within 30 days after such request, formation or
acquisition or becoming a Material Subsidiary, and cause each direct and
indirect parent of such Material Subsidiary (if it has not already done so), to
duly execute and deliver to the Co-Administrative Agents a Joinder Agreement in
substantially the same form as Exhibit F, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

     (ii) within 60 days after such request, formation or acquisition, or
becoming a Material Subsidiary, deliver to the Co-Administrative Agents, upon
the request of the Co-Administrative Agents in their sole discretion, a signed
copy of a favorable opinion, addressed to the Co-Administrative Agents and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Co-Administrative Agents relating to the matters described in clause (a) above,
including any such Joinder Agreement, being legal, valid and binding obligations
of each Loan Party party thereto enforceable in accordance with its terms;

60



--------------------------------------------------------------------------------



 



provided, however, that, notwithstanding anything in any Loan Document to the
contrary, in no event will any Foreign Subsidiary be required to provide a
Guaranty under any Loan Document or Joinder Agreement.

7.13 Compliance with Environmental Laws.

     Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action to address any Hazardous Materials on or under any of
its properties, to the extent required by applicable Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

7.14 Further Assurances.

     Promptly upon request by any Co-Administrative Agent, or any Lender through
any Co-Administrative Agent, (i) correct any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as any Agent, or any
Lender through any Co-Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.

ARTICLE VIII

NEGATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

8.01 Liens.

     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or authorize the
filing under the Uniform Commercial Code of any jurisdiction of a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign
or suffer to exist any security agreement authorizing any secured party
thereunder to file such financing statement, or assign any accounts or other
right to receive income, other than the following:

     (a) Liens existing on the Closing Date that are listed on Schedule 6.08(b)
and any renewals or extensions thereof, provided that the property covered
thereby is not changed and the amount not increased or the direct or any
contingent obligor changed and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 8.03(c)(B);

     (b) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

61



--------------------------------------------------------------------------------



 



     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

     (d) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

     (e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

     (f) easements, rights-of-way, zoning restrictions, other restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

     (g) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;

     (h) Liens securing Indebtedness permitted under Section 8.03(c)(E);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition and (iii) with respect to
capital leases, such Liens do not at any time extend to or cover any assets
other than the assets subject to such capital leases;

     (i) Liens on or transfers of accounts receivable and contracts, and
instruments and other assets related thereto arising in connection with the sale
of such accounts receivable pursuant to Section 8.05(g);

     (j) Liens securing Indebtedness permitted by Section 8.03(c)(H), provided
that such Liens existed prior to such Person becoming a Subsidiary of the
Borrower, were not created in anticipation thereof and do not extend to any
assets other than those of such Subsidiary; and

     (k) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $50,000,000.

8.02 Investments.

     Make or hold any Investments, except:

     (a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

     (b) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

62



--------------------------------------------------------------------------------



 



     (c) (i) equity Investments of the Borrower in any Guarantor and Investments
of any Guarantor in the Borrower or in another Guarantor, (ii) equity
Investments of a Foreign Subsidiary in any other Subsidiary and (iii) equity
Investments of the Borrower or any Subsidiary in the Receivables Subsidiary and
Investments of the Receivables Subsidiary in the Borrower or any Subsidiary, in
each case, to the extent such Investments pursuant to this clause (iii) are
limited solely to the Receivables Subsidiary’s acquisition of receivables and
related assets in connection with the Receivables Facility and for activities
incidental to such acquisitions and the Receivables Subsidiary’s status as a
special purpose vehicle;

     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

     (e) Guarantees permitted by Section 8.03;

     (f) Investments existing on the Closing Date that are set forth on
Schedule 8.02(f);

     (g) Investments by the Borrower or any Subsidiary in Swap Contracts
permitted under Section 8.03(a)(A) or Section 8.03(c)(D);

     (h) Investments consisting of intercompany debt permitted under
Section 8.03(a)(B), 8.03(b)(A), 8.03(c)(F) or 8.03(d)(A); and

     (i) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property and assets of, any Person that, upon
the consummation thereof, will be wholly owned directly by the Borrower or one
or more of its wholly owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 8.02(i):

     (A) any such newly created or acquired Domestic Subsidiary that is a
Material Subsidiary shall comply with the requirements of Sections 7.12;

     (B) the lines of business of the Person to be (or the property and assets
of which are to be) so purchased or otherwise acquired shall not be
substantially different than the lines of business currently conducted by the
Borrower and its Subsidiaries or any business reasonably related or incidental
thereto;

     (C) the total cash and noncash consideration (including, without
limitation, all indemnities, earnouts and other contingent payment obligations
to, and the aggregate amounts paid or to be paid under noncompete, consulting
and other affiliated agreements with, the sellers thereof, all write-downs of
property and assets and reserves for liabilities with respect thereto and all
assumptions of debt, liabilities and other obligations in connection therewith,
but specifically excluding (x) the fair market value of all Equity Interests
issued or transferred to the sellers thereof and (y) the Net Cash Proceeds from
the issuance of any Equity Interests of the Borrower on or after the Closing
Date) paid by or on behalf of the Borrower and its Subsidiaries for any such
purchase or other acquisition, when aggregated with the total cash and noncash
consideration paid by or on behalf of the Borrower and its Subsidiaries for all
other purchases and other acquisitions made by the Borrower and its Subsidiaries
pursuant to this Section 8.02(i), shall not exceed $200,000,000 in any fiscal
year if after giving effect to such purchase or other

63



--------------------------------------------------------------------------------



 



acquisition, the Borrower has a Debt Rating of less than BBB- by S&P and Baa3 by
Moody’s, it being understood that the aggregate consideration limits in this
clause (C) shall not be applicable if, after giving effect to such purchase or
other acquisition, the Borrower has a Debt Rating of at least BBB- by S&P or at
least Baa3 by Moody’s;

     (D) (1) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default or Event of Default shall
have occurred and be continuing and (2) if the total cash and noncash
consideration paid or to be paid for any such purchase or acquisition exceeds
$50,000,000, the Borrower shall have demonstrated compliance with the covenant
set forth in Section 8.11(a) on a Pro Forma Basis after giving effect to such
purchase or acquisition; and

     (E) if the acquisition involves cash consideration in excess of
$50,000,000, the Borrower shall have delivered to the Co-Administrative Agents,
on behalf of the Lenders, at least five Business Days prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Co-Administrative Agents, certifying that all of the requirements set forth in
this Section 8.02(i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

     (j) Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 8.02 in Non-Guarantor Subsidiaries; provided that
(1) no Default or Event of Default under each of Section 9.01(a), (f) or (g)
shall have occurred and be continuing before and immediately after giving effect
to any such Investment and (2) if after giving effect to any such Investment,
the aggregate amount of outstanding Investments in Non-Guarantor Subsidiaries
made subsequent to the Closing Date exceeds $50,000,000, the Borrower and its
Subsidiaries shall be in pro forma compliance with the covenant set forth in
Section 8.11(a) after giving effect to the making of any such Investment;

     (k) (i) Investments by the Borrower and its Subsidiaries in joint ventures
(other than any Subsidiaries) existing on the Closing Date and (ii) Investments
by the Borrower and its Subsidiaries not otherwise permitted under this
Section 8.02 in joint ventures (other than any Subsidiaries); provided that
(1) the aggregate amount of such Investments outstanding during any fiscal year
in such joint ventures made pursuant to this clause (k)(ii) shall not exceed the
applicable Joint Venture Limit for such fiscal year and (2) no Default or Event
of Default shall have occurred and be continuing before and immediately after
giving effect to any such Investment; provided further however that if the
Borrower has a Debt Rating of less than BBB- by S&P and Baa3 by Moody’s, the
aggregate amount of Investments made by the Borrower and its Subsidiaries in
joint ventures pursuant to this clause (k)(ii) shall also not exceed
$100,000,000 in any fiscal year; and

     (l) other Investments not exceeding $25,000,000 in the aggregate in any
fiscal year of the Borrower.

8.03 Indebtedness.

     Create, incur, assume or suffer to exist any Indebtedness, except:

     (a) in the case of the Borrower,

64



--------------------------------------------------------------------------------



 



     (A) Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and consistent with prudent business practice,

     (B) Indebtedness owed to a wholly-owned Subsidiary, which Indebtedness
shall be unsecured and subordinated on terms acceptable to the Co-Administrative
Agents, and

     (C) unsecured Indebtedness owed to a Person other than a wholly-owned
Subsidiary;

     (b) in the case of the Guarantors,

     (A) Indebtedness owed to the Borrower or a wholly-owned Subsidiary, which
Indebtedness shall be unsecured and subordinated on terms acceptable to the
Co-Administrative Agents, and

     (B) unsecured Indebtedness owed to a Person other than the Borrower or a
wholly-owned Subsidiary;

     (c) in the case of the Borrower and its Subsidiaries,

     (A) Indebtedness under the Loan Documents;

     (B) Indebtedness outstanding on the Closing Date that is listed on Schedule
8.03 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct and contingent
obligors therefor shall not be changed, as a result of or in connection with
such refinancing, refunding, renewal or extension, unless such obligor is a
Foreign Subsidiary, in which case the obligor under such refinanced, refunded,
renewed or extended Indebtedness may be another Foreign Subsidiary; provided
still further that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such extending, refunding or refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being extended, refunded or refinanced and the interest rate
applicable to any such extending, refunding or refinancing Indebtedness does not
exceed the then applicable market interest rate;

     (C) Guarantees of the Borrower or any Guarantor (I) in respect of
Indebtedness (other than intercompany Indebtedness) otherwise permitted
hereunder of the Borrower or any other Guarantor, and (II) in respect of
Indebtedness (other than intercompany Indebtedness) otherwise permitted
hereunder of a Foreign Subsidiary if such Indebtedness was assumed by such
Foreign Subsidiary from another Foreign Subsidiary and to the extent such
Indebtedness was guaranteed by the Borrower or any Guarantor;

65



--------------------------------------------------------------------------------



 



     (D) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

     (E) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 8.01(h);

     (F) (i) Indebtedness incurred in connection with the sale of accounts
receivable and related assets pursuant to Section 8.05(g) so long as the
aggregate amount of Indebtedness relating thereto does not exceed $200,000,000
at any time and (ii) Indebtedness of the Receivables Subsidiary to a Loan Party
incurred in connection with the Receivables Facility for the purchase of
accounts receivable and related assets;

     (G) secured Indebtedness so long as the amount thereof is within the
limitations set forth in Section 8.01(k); and

     (H) Indebtedness of a Person that becomes a Subsidiary of the Borrower as
the result of an Investment permitted by Section 8.02(i), provided that such
Indebtedness existed at the time such Person became a Subsidiary of the
Borrower, and such Indebtedness was not created in anticipation thereof; and

     (d) in the case of Non-Guarantor Subsidiaries,

     (A) Indebtedness owed to the Borrower or another Subsidiary that is
otherwise permitted to be made by the Borrower or such Subsidiary under Section
8.02(j); and

     (B) other unsecured Indebtedness in an aggregate amount not to exceed an
amount equal to 30% of Consolidated Net Worth at any one time outstanding.

8.04 Fundamental Changes.

     Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person or the
continuing or surviving Person shall promptly thereafter become a Guarantor;

66



--------------------------------------------------------------------------------



 



     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor or the
transferee shall promptly thereafter become a Guarantor; and

     (c) in connection with any acquisition permitted under Section 8.02, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower;

provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger to which the Borrower is a party, the Borrower is
the surviving corporation.

8.05 Dispositions.

     Make any Disposition or enter into any agreement to make any Disposition,
except:

     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

     (b) Dispositions of inventory in the ordinary course of business;

     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

     (d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary;

     (e) Dispositions permitted by Section 8.04;

     (f) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 8.05; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition and (ii) if the net book value of the assets sold, leased or
otherwise disposed of in any such Disposition exceeds $50,000,000, the Borrower
shall have demonstrated compliance with the covenant set forth in
Section 8.11(a) on a Pro Forma Basis after giving effect to any such
Disposition;

     (g) the limited recourse sale of accounts receivable and related assets in
connection with the securitization of accounts receivable or similar rights to
payment, which sale is non-recourse to the extent customary in securitizations
and consistent with past practice and which is, to the extent entered into after
the Closing Date, upon terms and conditions reasonably satisfactory to the
Co-Administrative Agents (the “Receivables Facility”);

     (h) Dispositions of cash or Cash Equivalents for purposes not otherwise
prohibited under this Agreement or under any other Loan Document; and

     (i) so long as no Default or Event of Default shall occur and be
continuing, the grant of any option or other right to purchase any asset in a
transaction that would be permitted under the provisions of Section 8.05(f);

67



--------------------------------------------------------------------------------



 



provided, however, that any Disposition pursuant to Section 8.05(a) through
Section 8.05(h) shall be for fair value as determined by the Borrower or the
applicable Subsidiary in its reasonable business judgment.

8.06 Restricted Payments.

     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, or, except with respect to
the Borrower, issue or sell any Equity Interests to any Person other than the
Borrower or a wholly owned Domestic Subsidiary or accept any capital
contributions, except that:

     (a) each Subsidiary may make Restricted Payments to the Borrower and to any
other Subsidiary; provided, however, that any Restricted Payment by a
non-wholly-owned Subsidiary shall be made to the Borrower, any Subsidiary and to
each other owner of capital stock or other Equity Interests of such Subsidiary
on a pro rata basis based on their relative ownership interests;

     (b) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

     (c) so long as no Default or Event of Default shall then exist or would
result therefrom, the Borrower may purchase, redeem or otherwise acquire shares
of its capital stock or warrants, rights or options to acquire any such shares
for cash, in an aggregate amount for all such purchases, redemptions and other
acquisitions made under this clause (b) on and after the date hereof not to
exceed in any fiscal year an amount equal to 7.5% of Consolidated Net Worth as
of the fiscal quarter end immediately preceding the beginning of such fiscal
year; and

     (d) so long as no Default or Event of Default shall then exist or would
result therefrom, the Borrower may acquire common stock of the Borrower from
employees or former employees of the Borrower or any Subsidiary in consideration
for the exercise of stock options by such employees or former employees and any
tax obligations incurred by such employees or former employees in connection
with such exercise; provided that no such exercise shall cause the Borrower to
make any cash payment to such employee or former employee or any other Person;
provided further that the fair market value of all such common stock acquired by
the Borrower shall not exceed $10,000,000 in any fiscal year.

8.07 Change in Nature of Business.

     Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or any business reasonably related or incidental thereto.

8.08 Transactions with Affiliates.

     Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
except (i) transactions between or among the Borrower and its Subsidiaries in
the ordinary course of business, (ii) the transactions identified on
Schedule 8.08, (iii) transactions relating to the Receivables Facility and
(iv) immaterial transactions with any officer or director of the Borrower or any
Subsidiary.

68



--------------------------------------------------------------------------------



 



8.09 Burdensome Agreements.

     Enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document or any agreement relating to the Receivables
Facility) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or dividend payments or other distributions to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect (A) on the date hereof or (B) at
the time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower, except for any document set forth on Schedule 8.09, or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit (x) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.03(c)(E) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (y) any provision contained in any document listed on
Schedule 8.09 that provides that in the event any Loan Party grants any Lien on
such Loan Party’s assets or properties to secure any Indebtedness, such Loan
Party shall secure such Indebtedness in respect of such document on an equal and
ratable basis with such Indebtedness, or (z) any negative pledge provision
contained in any document listed on Schedule 8.09; or (b) requires the grant of
a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person, other than any provision contained in any
document listed on Schedule 8.09 that provides that in the event any Loan Party
grants any Lien on such Loan Party’s assets or properties to secure any
Indebtedness, such Loan Party shall secure the Indebtedness in respect of such
document on an equal and ratable basis with such Indebtedness.

8.10 Use of Proceeds.

     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose in any manner that would
violate Regulation T, U, or X of the FRB.

8.11 Financial Covenants.

     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 3.0 to 1.0.

     Notwithstanding the foregoing, the Borrower shall have the right to elect
to increase the Consolidated Leverage Ratio permitted by this Section 8.11(a) to
3.25 to 1.0 for a period of 180 days following the consummation of a Permitted
Acquisition or any Investment in a joint venture in accordance with
Section 8.02(k)(ii) (the “Acquisition Adjustment Period”) by providing written
notice to the Co-Administrative Agents of such election on the date of the
consummation of such Permitted Acquisition or such Investment in a joint
venture; provided that (i) prior to and after giving effect to any such
Permitted Acquisition or such Investment in a joint venture, no Default or Event
of Default shall exist and be continuing and (ii) the Borrower shall only be
permitted to increase the Consolidated Leverage Ratio to 3.25 to 1.0 pursuant to
this Section 8.11(a) three times during the term of this Agreement.

     (b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio at any time to be less than or equal to 2.0 to 1.0.

69



--------------------------------------------------------------------------------



 



8.12 Amendments of Organization Documents.

     With respect to any Loan Party, amend any of its Organization Documents in
a manner that could reasonably be expected to have a Material Adverse Effect.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

     Any of the following shall constitute an Event of Default:

     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any commitment or other fee due hereunder; or

     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 7.03, 7.05, 7.11 or 7.12,
or Article VIII or (ii) any of Section 7.01(a) or (b) or 7.02(a) or (b) and such
failure continues for 10 days after the earlier of the date on which (i) a
Responsible Officer of the Borrower has knowledge of such failure or (ii) notice
is given from the Paying Agent to the Borrower at the request of the Required
Lenders that the Borrower is to remedy the same; or

     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or 9.01(b)) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date on which (i) a Responsible
Officer of the Borrower has knowledge of such failure or (ii) notice is given
from the Paying Agent to the Borrower at the request of the Required Lenders
that the Borrower is to remedy the same; or

     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

     (e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting

70



--------------------------------------------------------------------------------



 



from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as
defined in such Swap Contract) and, in either event, the Swap Termination Value
owed by the Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

     (h) Judgments. There is entered against any Loan Party or any Material
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
there is a period of 45 consecutive days during which the same shall not have
been paid, discharged, vacated or stayed, by reason of a pending appeal or
otherwise; or

     (i) ERISA. Except as is not reasonably expected to result in a Material
Adverse Effect: (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or is reasonably expected to result in
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

     (k) Change of Control. There occurs any Change of Control.

9.02 Remedies upon Event of Default.

     If any Event of Default occurs and is continuing, the Co-Administrative
Agents shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:

71



--------------------------------------------------------------------------------



 



     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

     (d) exercise on behalf of themselves, the other Agents and the Lenders all
rights and remedies available to them, the other Agents and the Lenders under
the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of any Agent or any Lender.

9.03 Application of Funds.

     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Paying Agent in the following order:

     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Agents in their capacities as such
ratably among them in proportion to the amounts described in this clause First
payable to them;

     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

     Fifth, to the Paying Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

72



--------------------------------------------------------------------------------



 



     Sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the Agents
and the Lenders on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Agents and the Lenders on such
date; and

     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE X

AGENTS

10.01 Appointment and Authorization of Agents.

     (a) Each Lender hereby irrevocably appoints, designates and authorizes each
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued (or deemed issued) by the L/C Issuer and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Agents in this Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued (or deemed issued) by it or proposed to be issued (or deemed
issued) by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article X and in the definition of “Agent-Related Person” included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer.

10.02 Delegation of Duties.

     Any Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

73



--------------------------------------------------------------------------------



 



10.03 Liability of Agents.

     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

10.04 Reliance by Agents.

     (a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

     (b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Co-Administrative Agents shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

10.05 Notice of Default.

     No Agent shall be deemed to have knowledge or notice of the occurrence of
any Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Paying Agent for the account of the
Lenders, unless such Agent shall have received written notice from a Lender or
the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The applicable Agent will notify the
Lenders of its receipt of any such notice. The Co-Administrative Agents shall
take such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article IX; provided, however, that unless and until
the Co-Administrative Agents have received any such direction, the
Co-Administrative Agents may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as they shall
deem advisable or in the best interest of the Lenders.

74



--------------------------------------------------------------------------------



 



10.06 Credit Decision; Disclosure of Information by Agents.

     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

10.07 Indemnification of Agents.

     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 10.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 10.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section 10.07 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of such Agent.

10.08 Agents in Their Individual Capacities.

     Each of Bank of America and KeyBank and their respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage

75



--------------------------------------------------------------------------------



 



in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
(i) Bank of America were not a Co-Administrative Agent or (ii) KeyBank were not
a Co-Administrative Agent, the Paying Agent or the L/C Issuer, and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, each of Bank of America, KeyBank or their respective Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them. With respect to its Loans, each
of Bank of America, KeyBank and their respective Affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not an Agent or the L/C Issuer, as the case
may be, and the terms “Lender” and “Lenders” include Bank of America, KeyBank
and their respective Affiliates in their individual capacities.

10.09 Successor Agents.

     Any Agent may resign as Agent upon 30 days’ notice to the Lenders; provided
that any such resignation by KeyBank shall also constitute its resignation as
the L/C Issuer and Swing Line Lender. If any Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of such Agent,
such Agent may appoint, after consulting with the Lenders and the Borrower, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and, if
applicable, the L/C Issuer and Swing Line Lender and the respective terms
“Co-Administrative Agent”, “Paying Agent”, “L/C Issuer” and “Swing Line Lender”,
as applicable, shall mean such successor agent, Letter of Credit issuer and
swing line lender, the retiring Agent’s appointment, powers and duties as Agent
shall be terminated and the retiring L/C Issuer’s and Swing Line Lender’s
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
X and Sections 11.04 and 11.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
If no successor agent has accepted appointment as Agent by the date which is
30 days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of such Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as Agent hereunder by a successor, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any retiring Agent’s resignation hereunder as an Agent, the provisions of
this Article X shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as an Agent.

10.10 Co-Administrative Agents May File Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Co-Administrative Agents
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be

76



--------------------------------------------------------------------------------



 



due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Co-Administrative Agents shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Paying Agent and, in the event that the
Paying Agent shall consent to the making of such payments directly to the
Lenders, to pay to the Paying Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 2.09 and 11.04.

     Nothing contained herein shall be deemed to authorize the Co-Administrative
Agents to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Co-Administrative
Agents to vote in respect of the claim of any Lender in any such proceeding.

10.11 Guaranty Matters.

     The Lenders irrevocably authorize the Co-Administrative Agents, at their
option and in their discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

     Upon request by the Co-Administrative Agents at any time, the Required
Lenders will confirm in writing the Co-Administrative Agents’ authority to
release any Guarantor from its obligations under the Guaranties pursuant to this
Section 10.11. In each case as specified in this Section 10.11, the
Co-Administrative Agents will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to release such Guarantor from its obligations under the Guaranty in
accordance with the terms of the Loan Documents and this Section 10.11.

10.12 Other Agents; Arrangers and Managers.

     None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “co-agent,” “book
manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

77



--------------------------------------------------------------------------------



 



ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Co-Administrative Agents, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

     (b) postpone any date scheduled for any payment of principal or interest
under Section 2.07 or 2.08, or any date fixed for the payment of fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

     (d) change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

     (e) release all or substantially all the Guarantors, from its or their
obligations under the Loan Documents without the written consent of each Lender;

     (f) amend Section 2.13 or 9.03, without the written consent of each Lender
directly affected thereby; or

     (g) amend the definition of “Committed Currencies” without the written
consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued, deemed issued, or
to be issued by the L/C Issuer; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by an Agent in addition to the Lenders required above, affect the rights
or duties of, or any fees or other amounts payable to, such Agent under this
Agreement or any other Loan Document; (iv) Section 11.07(h) may not be amended,
waived or otherwise modified without the consent of each

78



--------------------------------------------------------------------------------



 



Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the Bank of
America Fee Letter and KeyBank Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

11.02 Notices and Other Communications; Facsimile Copies.

     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or in any other Loan Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or (subject to Section 11.02(c)) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

     (i) if to the Borrower, any Agent, the L/C Issuer or the Swing Line Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Agents, the L/C Issuer and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 11.02(c)),
when delivered; provided, however, that notices and other communications to the
Agents, the L/C Issuer and the Swing Line Lender pursuant to Article II shall
not be effective until actually received by such Person. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders. The Agents may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

     (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

     (d) Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices)

79



--------------------------------------------------------------------------------



 



purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with any Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies.

     No failure by any Lender or any Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

11.04 Attorney Costs, Expenses and Taxes.

     The Borrower agrees (a) to pay or reimburse each Agent for all reasonable
costs and expenses incurred in connection with the development, preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
incurred by such Agents, and (b) to pay or reimburse each Agent and each Lender
for all reasonable costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs incurred by each Agent and each Lender. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Co-Administrative Agents and the cost of independent
public accountants and other outside experts retained by the Co-Administrative
Agents or any Lender. All amounts due under this Section 11.04 shall be payable
within 30 days after demand therefor, which demand shall be accompanied by an
appropriate invoice. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, including, without
limitation, Attorney Costs and indemnities, such amount may be paid on behalf of
such Loan Party by any Agent or any Lender, in its sole discretion.

11.05 Indemnification by the Borrower.

     Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the

80



--------------------------------------------------------------------------------



 



transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit issued (or
deemed issued) by the L/C Issuer if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 11.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section
11.05 shall be payable within 30 days after demand therefor, which demand shall
be accompanied by an appropriate invoice. The agreements in this Section 11.05
shall survive the resignation of any Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.06 Payments Set Aside.

     To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Paying Agent
upon demand its applicable share of any amount so recovered from or repaid by
any Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

11.07 Successors and Assigns.

     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder

81



--------------------------------------------------------------------------------



 



except (i) to an Eligible Assignee in accordance with the provisions of Section
11.07(b), (ii) by way of participation in accordance with the provisions of
Section 11.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.07(f) or 11.07(i), or (iv) to an SPC
in accordance with the provisions of Section 11.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.07(d) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 11.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Paying Agent or, if “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $10,000,000, unless each of the Paying Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans; (iii) any assignment of a
Commitment must be approved by the Paying Agent, the L/C Issuer and the Swing
Line Lender unless the Person that is the proposed assignee is itself a Lender,
which approval shall not be unreasonably withheld or denied (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and (iv) the
parties to each assignment shall execute and deliver to the Paying Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by the Paying Agent pursuant
to Section 11.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.07(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.07(d).

     (c) The Paying Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Paying Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the

82



--------------------------------------------------------------------------------



 



terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Paying Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that directly affects such Participant. Subject to
Section 11.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.07(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 11.15 as though
it were a Lender.

     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

     (g) As used herein, the following terms have the following meanings:

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Paying Agent, (ii) in the case of any assignment of a
Commitment, the L/C Issuer and the Swing Line Lender, and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or any Person if a payment hereunder to
such Person would be subject to withholding under the Code, as the Code is in
effect on the date on which such Person is proposed to become a Lender
hereunder.

83



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the Paying Agent
and the Borrower (an “SPC”) the option to provide all or any part of any Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the Laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Paying Agent and with the payment of a processing fee of $3,500, assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

     (i) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

     (j) Notwithstanding anything to the contrary contained herein, if at any
time KeyBank assigns all of its Commitments and Loans pursuant to
Section 11.07(b), KeyBank may, upon 30 days’ notice to the Borrower and the
Lenders, resign as the L/C Issuer and as Swing Line Lender. In the event of any
such resignation as the L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of KeyBank as Swing Line Lender;
provided further, however, that KeyBank shall not be released from its
obligations as the L/C Issuer hereunder unless and until another Lender assumes
all such obligations. If KeyBank

84



--------------------------------------------------------------------------------



 



resigns as the L/C Issuer, it shall retain all the rights and obligations of the
L/C Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as the L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If KeyBank resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).

11.08 Confidentiality.

     Each of the Agents and the Lenders agrees to maintain the confidentiality
of the Information, except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Loan Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.08 or (ii) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; (i) to any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (j) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender). In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 11.08,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
any Agent or any Lender on a nonconfidential basis prior to disclosure by any
Loan Party. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.08 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

11.09 Setoff.

     In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of any Event of Default, each Lender
and each of their respective Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter

85



--------------------------------------------------------------------------------



 



existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Paying Agent after any such
setoff and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender and their respective
Affiliates under this Section 11.09 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that such Agent, such
Lender and their respective Affiliates may have.

11.10 Interest Rate Limitation.

     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

11.11 Counterparts.

     This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Co-Administrative Agents may
also require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

11.12 Integration.

     This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

11.13 Survival of Representations and Warranties.

     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf and notwithstanding that any Agent or any Lender
may have had notice or

86



--------------------------------------------------------------------------------



 



knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

11.14 Severability.

     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

11.15 Tax Forms.

     (a) (i) Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Paying Agent, prior to receipt of any payment subject to withholding under the
Code (or upon accepting an assignment of an interest herein), two duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Paying Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Paying Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Paying Agent of any available exemption from or reduction of, United States
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement, (B) promptly notify the Paying Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Paying Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Paying Agent (in the reasonable exercise
of its discretion), (A) two duly signed completed copies of the forms or
statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

87



--------------------------------------------------------------------------------



 



     (iii) The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

     (iv) The Paying Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Documents
with respect to which the Borrower is not required to pay additional amounts
under this Section 11.15(a).

     (b) Upon the request of the Paying Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Paying Agent two duly signed completed copies of IRS Form W-9. If
such Lender fails to deliver such forms, then the Paying Agent may withhold from
any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Code, without reduction.

     (c) If any Governmental Authority asserts that the Paying Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Paying Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Paying Agent
under this Section 11.15, and costs and expenses (including Attorney Costs) of
the Paying Agent. The obligation of the Lenders under this Section 11.15 shall
survive the termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Paying Agent.

11.16 Replacement of Lenders.

     Under any circumstances set forth herein providing that the Borrower shall
have the right to replace a Lender as a party to this Agreement, the Borrower
may, upon notice to such Lender and the Paying Agent, replace such Lender by
causing such Lender to assign its Commitment (with the assignment fee to be paid
by the Borrower in such instance) pursuant to Section 11.07(b) to one or more
other Lenders or Eligible Assignees procured by the Borrower; provided, however,
that if the Borrower elects to exercise such right with respect to any Lender
pursuant to Section 3.06(b), it shall be obligated to replace all Lenders that
have made similar requests for compensation pursuant to Section 3.01 or 3.04.
The Borrower shall (x) pay in full all principal, accrued interest, accrued fees
and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.05), (y) provide
appropriate assurances and indemnities (which may include letters of credit) to
the L/C Issuer and the Swing Line Lender as each may reasonably require with
respect to any continuing obligation to fund participation interests in any L/C
Obligations or any Swing Line Loans then outstanding, and (z) release such
Lender from its obligations under the Loan Documents. Any Lender being replaced
shall execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans.

88



--------------------------------------------------------------------------------



 



11.17 Judgment.

     (a) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures Bank of America could purchase Dollars with such other currency at
Bank of America’s principal office in London at 5:00 p.m. on the Business Day
preceding that on which final judgment is given.

     (b) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures Bank of America could purchase such Committed Currency with Dollars
at Bank of America’s principal office in London at 5:00 p.m. on the Business Day
preceding that on which final judgment is given.

     (c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or any Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or such Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or such Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency. If the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or such Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or any Agent (as the
case may be) in the applicable Primary Currency, such Lender or such Agent (as
the case may be) agrees to remit to the Borrower such excess.

11.18 Substitution of Currency.

     If a change in any Committed Currency occurs pursuant to any applicable
Law, rule or regulation of any governmental, monetary or multi-national
authority, this Agreement (including, without limitation, the definition of
Eurocurrency Rate) will be amended to the extent determined by the Paying Agent
(acting reasonably and in consultation with the Borrower) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.

11.19 Governing Law.

     (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY

89



--------------------------------------------------------------------------------



 



OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, EACH AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

11.20 Waiver of Right to Trial by Jury.

     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.20
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11.21 Binding Effect.

     This Agreement shall become effective when it shall have been executed by
the Borrower and the Co-Administrative Agents shall have been notified by each
Lender, Swing Line Lender and the L/C Issuer that each such Lender, the Swing
Line Lender and the L/C Issuer has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Agent and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

     11.22 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and each Co-Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
such Co-Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

90



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              BORROWER:   THE TIMKEN COMPANY, an Ohio corporation
 
           
 
  By:   /s/Sallie B. Bailey    
 
                Name: Sallie B. Bailey     Title: Senior Vice President –
Finance & Controller
 
            GUARANTORS:   LATROBE STEEL COMPANY, a     Pennsylvania corporation
 
           
 
  By:   /s/Hans J. Sack    
 
                Name: Hans J. Sack     Title: President – Specialty Steel
 
                MPB CORPORATION, a Delaware corporation
 
                By: /s/Peter F. Mangan
 
                Name: Peter F. Mangan     Title: Secretary and Treasurer
 
                RAIL BEARING SERVICE CORPORATION,     a Virginia corporation
 
           
 
  By:   /s/John T. Mihaila    
 
                Name: John T. Mihaila     Title: Secretary and Treasurer
 
                TIMKEN US CORPORATION, a Delaware corporation
 
           
 
  By:   /s/Sallie B. Bailey    
 
                Name: Sallie B. Bailey     Title: Senior Vice President –
Finance & Controller

91



--------------------------------------------------------------------------------



 



             
CO-ADMINISTRATIVE
            AGENTS:   KEYBANK NATIONAL ASSOCIATION,     as Co-Administrative
Agent and Paying Agent
 
           
 
  By:   /s/Marianne T. Meil    
 
                Name: Marianne T. Meil     Title: Vice President
 
                BANK OF AMERICA, N.A.,     as Co-Administrative Agent
 
           
 
  By:   /s/Thomas R. Durham    
 
                Name: Thomas R. Durham     Title: Senior Vice President

92



--------------------------------------------------------------------------------



 



              LENDERS:   KEYBANK NATIONAL ASSOCIATION,       as Swing Line
Lender, L/C Issuer and a Lender
 
           
 
  By:   /s/Marianne T. Meil    
 
                Name: Marianne T. Meil     Title: Vice President

93



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.  
 
           
 
  By:   /s/Thomas R. Durham    
 
                Name: Thomas R. Durham     Title: Senior Vice President

94



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.  
 
           
 
  By:   /s/James H. Ramage    
 
                Name: James H. Ramage     Title: Managing Director

95



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION  
 
           
 
  By:   /s/Nathan R. Rantala    
 
                Name: Nathan R. Rantala     Title: Vice President

96



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI LTD.,
CHICAGO BRANCH  
 
           
 
  By:   /s/ Tsuguyuki Umene    
 
                Name: Tsuguyuki Umene     Title: Deputy General Manager

97



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK  
 
           
 
  By:   /s/Kenneth R. McDonnell    
 
                Name: Kenneth R. McDonnell     Title: Vice President

98



--------------------------------------------------------------------------------



 



                  SOCIETE GENERALE  
 
           
 
  By:   /s/Marc Pouget-Abadie    
 
                Name: Marc Pouget-Abadie     Title: Director

99



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK  
 
           
 
  By:   /s/William Humphries    
 
                Name: William Humphries     Title: Managing Director

100



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY  
 
           
 
  By:   /s/John G. Reeves    
 
                Name: John G. Reeves     Title: Assistant Vice President

101



--------------------------------------------------------------------------------



 



                  CITIZENS BANK OF PENNSYLVANIA  
 
           
 
  By:   /s/Debra L. McAllonis    
 
                Name: Debra L. McAllonis     Title: Senior Vice President

102



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK
 
       
 
  By:
Name:   /s/Roy C. Lanctot
 
Roy C. Lanctot
 
  Title:   Vice President

103



--------------------------------------------------------------------------------



 



              HSBC BANK USA, NATIONAL ASSOCIATION
 
       
 
  By:
Name:   /s/Michael Cutlip

 
Michael Cutlip
 
  Title:   Managing Director

104



--------------------------------------------------------------------------------



 



              MELLON BANK, N.A.
 
       
 
  By:
Name:   /s/William M. Feathers
 
William M. Feathers
 
  Title:   Vice President

105



--------------------------------------------------------------------------------



 



              MERRILL LYNCH BANK USA
 
       
 
  By:
Name:   /s/Louis Alder

 
Louis Alder
 
  Title:   Director

106



--------------------------------------------------------------------------------



 



              MORGAN STANLEY BANK
 
       
 
  By:
Name:   /s/Daniel Twenge

 
Daniel Twenge
 
  Title:   Vice President

107



--------------------------------------------------------------------------------



 



              SANPAOLO IMI S.P.A.
 
       
 
  By:
Name:   /s/Renato Carducci

 
Renato Carducci
 
  Title:   General Manager
 
       
 
  By:
Name:   /s/Luca Sacchi

 
Luca Sacchi
 
  Title:   Vice President

108



--------------------------------------------------------------------------------



 



              US BANK, NATIONAL ASSOCIATION
 
       
 
  By:
Name:   /s/David J. Dannemiller
 
David J. Dannemiller
 
  Title:   Vice President

109



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY
 
       
 
  By:
Name:   /s/Thomas E. Bernhardt
 
Thomas E. Bernhardt
 
  Title:   Vice President

110



--------------------------------------------------------------------------------



 



              BANK HAPOALIM B.M.
 
       
 
  By:
Name:   /s/James P. Surless
 
James P. Surless
 
  Title:   Vice President
 
       
 
  By:
Name:   /s/Lenroy Hackett

 
Lenroy Hackett
 
  Title:   First Vice President

111



--------------------------------------------------------------------------------



 



              THE HUNTINGTON NATIONAL BANK
 
       
 
  By:
Name:   /s/John M. Luehmann
 
John M. Luehmann
 
  Title:   Vice President

112



--------------------------------------------------------------------------------



 



              UNIZAN BANK, NATIONAL ASSOCIATION
 
       
 
  By:
Name:   /s/David J. Wechter
 
David J. Wechter
 
  Title:   Senior Vice President

113